Case 2:19-cv-00228 Document 1 _Filed_on Bo inJXSD Page 1 of 63.

¢ \ 4, ¢ NA CC 4 4 | .
PRISONER’S CIVIL RIGHTS COMPLAINT (Rev. 05/2015) 9
IN THE UNITED STATES DISTRICT COURT Courts
' i ft ‘Ou
FOR THE Scacbhgca__ DISTRICT OF TEXAS, tee Bass CFE,
Cir. | RSW DIVISION FILED

‘WN te ic: AUG 05 2019
(22524 Michse| Lewis LDe IaIQulsa
Plaintiff s/Name and ID Number David J. Bradley, Clerk of Court
. 7 . . ow ~
*» Place of Confinement |

v

Neeces tnt. Jes | Z. Gok Lec pra, Cc. TK DE4<\

Defendant’s Name and Address

es (erty “Panas/ Te Leepards OO Vx, 2FY4C)

Defendant’s Name and Address

lec eS Hiarle S

Defendant’s Name and Address
(DO NOT USE “ET AL.”)

CASE NO.
(Clerk will assign the number)

 

            

FR ORR E/T el Ce pared Ce. TY 294
Mm)

 

INSTRUCTIONS - READ CAREFULLY
NOTICE:
Your complaint is subject to dismissal unless it conforms to these instructions and this form.

1. To start an action you must file an original and one copy of your complaint with the court. You should keep
a copy of the complaint for your own records.

2. Your complaint must be legibly handwritten, in ink, or typewritten. You, the plaintiff, must sign and declare
under penalty of perjury that the facts are correct. If you need additional space, DO NOT USE THE REVERSE
SIDE OR BACK SIDE OF ANY PAGE. ATTACH AN ADDITIONAL BLANK PAGE AND WRITE ON IT.

3. You must file a separate complaint for each claim you have unless the various claims are all related to the same
incident or issue or are all against the same defendant, Rule 18, Federal Rules of Civil Procedure. Make a short and
plain statement of your claim, Rule 8, Federal Rules of Civil Procedure.

4. When these forms are completed, mail the original and one copy to the clerk of the United States district court
for the appropriate district of Texas in the division where one or more named defendants are located, or where the
incident giving rise to your claim for relief occurred. If you are confined in the Texas Department of Criminal
Justice, Correctional Institutions Division (TDCJ-CID), the list labeled as “VENUE LIST” is posted in your unit
law library. It is a list of the Texas prison units indicating the appropriate district court, the division and an address
list of the divisional clerks.

FILING FEE AND IN FORMA PAUPERIS (IFP)
Case 2:19-cv-00228 Document 1 Filed on Q8/05/19 in TXSD Page 2 of 63 ~~ —

> ~

1. In order for your complaint to be filed, it must be accompanied by the statutory filing fee of $350.00 plus an
administrative fee of $50.00 for a total fee of $400.00.

2. Ifyou do not have the necessary funds to pay the fee in full at this time, you may request permission to proceed
in forma pauperis. In this event you must complete the application to proceed in forma pauperis, setting forth
information to establish your inability to prepay the fees and costs or give security therefor. You must also include
a current six-month history of your inmate trust account. If you are an inmate in TDCJ-CID, you can acquire the
application to proceed in forma pauperis and the certificate of inmate trust account, also known as in forma
pauperis data sheet, from the law library at your prison unit.

3. The Prison Litigation Reform Act of 1995 (PLRA) provides “...if a prisoner brings a civil action or files an
appeal in forma pauperis, the prisoner shall be required to pay the full amount of a filing fee.” See 28U.S.C.
§ 1915. Thus, the court is required to assess and, when funds exist, collect, the entire filing fee or an initial partial
filing fee and monthly installments until the entire amount of the filing fee has been paid by the prisoner. If you
submit the application to proceed in forma pauperis, the court wiil appiy 28 U.S.C. § 1915 and, if appropriate,
assess and collect the entire filing fee or an initial partial filing fee, then monthly installments from your inmate trust
account, until the entire $350.00 statutory filing fee has been paid. (The $50.00 administrative fee does not apply
to cases proceeding in forma pauperis.)

4. Ifyou intend to seek in forma pauperis status, do not send your complaint without an application to proceed
in forma pauperis and the certificate of inmate trust account. Complete all essential paperwork before submitting
it to the court.

CHANGE OF ADDRESS

It is your responsibility to inform the court of any change of address and its effective date. Such notice should be
marked “NOTICE TO THE COURT OF CHANGE OF ADDRESS” and shall not include any motion for any
other relief. Failure to file a NOTICE TO THE COURT OF CHANGE OF ADDRESS may result in the dismissal
of your complaint pursuant to Rule 41(b), Federal Rules of Civil Procedure.

I. PREVIOUS LAWSUITS:
A. Have you filed any other lawsuit in state or federal court relating to your imprisonment? ___ YES j// NO
B. If your answer to “A” is “yes,” describe each lawsuit in the space below. (If there is more than one

lawsuit, describe the additional lawsuits on angther piece of paper, giving the same information.)
1. Approximate date of filing lawsuit: Wi

 

2. Parties to previous lawsuit:

Plaintifi(s) ALA
Defendant(s) LM yay
Court: (If federal, name the district; if state, name the county.) AA Lh

Cause number: A, AL

Name of judge to whom case was assigned: __ IVA

 

 

nw FY

Disposition: (Was the case dismissed, appealed, still pending?) Lh LA
7. Approximate date of disposition: AVA.
YH. PLACE OF PRESENT CONFINEMENT: Yee 245 (. y oan wa Je. \
= j \

 

 

 

2
Case 2:19-cv-00228 Document1 Filed on 08/05/4.9\in LER Page 30f63,, ---
Cs SY CG

Il]. © EXHAUSTION OF GRIEVANCE PROCEDURES: VA
Have you exhausted all steps of the institutional grievance procedure? V YES NO

Attach a copy of your final step of the grievance procedure with the response supplied by the institution.

TV. PARTIES TO THIS SUIT:
A. Name and address of plaintiff: C Pose a4 MS & I AQ | Le ro s

Po. Pex (624, Corps 'Chrcok AX TIE

 

B. Full name of each defendant, his official position, his place of
employment, and his full mailing address.

Defendant #1: Neves Coin. +4 Are \ -
Fal Lecparc Carnes C La ‘yd Tk. “J GYol

Briefly describe the “ or omission(s) of this defendant which you claimed harmed you.

A ‘ td bsachon et fe ff taQrn Cr pert Cacr\e

Defendant #2: N... Conan Qi 4 “Taxa 3
{| be pard Cracs ‘Checst: Te Jeol

Briefly describe the act(s) or omicsion(s) of this defendant which you claimed harmed you. met
x . . we

  
 
 
 
 

  

 

qo Lent (xp wD near We vd aA
Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

Prdccouckes So athe dena of mediowen A. tact pa]

Defendant #4:

f ‘
ae
sf

 
 
    

rm eh ad AD ur “thre Rasch Ana Se
Defendant #5: brig oe Gume\\ y Hees Prbdian FRc cont

oF Ngan Anite peaks

Briefly describe the act(s) or omission(s) of this defendant which you claimed harmed you.

u\a : % < aticde
ond aw hen thu nd CAnchns, wo hen (aon les A 4 va de, @ d
“PRG thin, Ther are Prem very te prece.

 
   

V. STATEMENT OF CLAIM:
. _ _ : : Lo we
Case 2:19-cv-00228 Document1 Filed on O8IOSIE LANES - Page 4 of 63 / 4 on K

-

State here in a short and plain statement the facts of your case, that is, what happened, where did it happen,
when did it happen, and who was involved. Describe how each defendant is involved. You need not give an
legal arguments or cite any cases or statutes. If you intend to allege a number of related claims, number and
set forth each claim in a separate paragraph. Attach extra pages if necessary, but remember the complaint must
be stated briefly and concisely. IF YOU VIOLATE THIS RULE, THE COURT MAY STRIKE YOUR
COMPLAINT.

Ela. ned Cnr bhai wri tor Rxplsagtien:

 

 

(LePan s\ scrcte |. ? ios\\ be Cobice A al
Ge vind shee i, a Qs (rey

 

 

 

 

 

 

 

VI. RELIEF:

State briefly exactly what you want the court to do for you. Make no legal arguments. Cite no cases or
statutes.

aon ks es « LA ashen

  
 

 

 

Wee Medrenbhon eis Phin, Rr ne PeaSers
VI. GENERAL BACKGROUND INFORMATION:

A. State, in complete form, all names you have ever used or been known by including any and all aliases.

( re. se Mech ael Le =u "S L (60s be un5

B. List all TDCJ-CID identification numbers you have ever been assigned and all other state or federal prison
or FBI numbers ever assigned to you.

Neaes Canty 910 = cia 41S ay Pexac Gthy SEN = arcu

VI. SANCTIONS
A. Have you been sanctioned by any court as a result of any lawsuit you have filed? YES _{[/NO

B. If your answer is “yes,” give the following information for every lawsuit in which sanctions were
imposed. (If more than one, use another piece of paper and answer the same questions.)

Court that imposed sanctions (if federal, give the district and division): Ne

Case number:

 

 

Approximate date sanctions were imposed: Ly Al.
Have the sanctions been lifted or otherwise satisfied? MWA YES NO

RYN >
Case 2:19-cv-00228 Document 1 Filed on 08/05/19in TXSD, Fags 50f638 TN

C. Has any court ever warned or notified you that sanctions could be imposed? YES _j7 NO

D. If your answer is “yes,” give the following information for every lawsuit in which a warning was issued.
(If more than one, use another piece of paper and answer the same questions.)

1. Court that issued warning (if federal, give the district and division): ML, ha
2. Case number: 4h L,
3. Approximate date warning was issued: MV

Executed on: 1-20 =ol

DATE

 

 

 

Crosecy | C hex | lew 5
Q .

e of Plaintiff)

  

(Si

PLAINTIFF’S DECLARATIONS

1. I declare under penalty of perjury all facts presented in this complaint and attachments thereto are true and
correct.

2. Iunderstand, ifI am released or transferred, it is my responsibility to keep the court informed of my current

mailing address and failure to do so may result in the dismissal of this lawsuit.

I understand I must exhaust all available administrative remedies prior to filing this lawsuit.

4. I understand I am prohibited from bringing an in forma pauperis |awsuit if I have brought three or more
civil actions or appeals (from a judgment in a civil action) in a court of the United States while incarcerated
or detained in any facility, which lawsuits were dismissed on the ground they were frivolous, malicious,
or failed to state a claim upon which relief may be granted, unless I am under imminent danger of serious
physical injury.

5. Iunderstand even if I am allowed to proceed without prepayment of costs, I am responsible for the entire
filing fee and costs assessed by the court, which shall be deducted in accordance with the law from my
inmate trust account by my custodian until the filing fee is paid.

Signed this old dayof 7 20 IF

wa

 

   

(Day) (month) (year)
G feser4 MWh ae | Lewis

  
 

4

ignature of Plaintiff)

WARNING: Plaintiff is advised any false or deliberately misleading information provided in response to the
above questions may result in the imposition of sanctions. The sanctions the court may impose include, but are
not limited to, monetary sanctions and the dismissal of this action with prejudice.
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in cuter Gated ots so 63

Southern £ o st

AUG 05 2019
j ; - David J. Bradley, Clerk of Court
TABLE CF Cony téa 75

I, Cray ral wry ct Be Us G t | Ss 5
R. Ay l Shed o weak - an Soe | AN

OF Pe OQ OL ek Jf ef,
. b OX eden Fla,

“epg oF cat sets] oe “od. C'S. ¢. (955
“epy <2 Dard USdademd om oleae
<p ot Jet OK Shhe ne yb cg
aw ote fe fe cyt iad ree Ay

Enoch Conan (oooks inion:

‘ Cries mE le (4+ ct us tee S..

Chiet Vo ipl Veg Co cadel 2 Sth

IC, bees Ss

HIER Lod fey (i “pls Lae ud Coy
TWN, y Ne. (co ube II f\r~by. te you AD e, i fc.

bs SU VN - Cy ~ fir L. fein dow Nes. ef iis,
{}.) 7 AL -

\e “eC kee ity VA, REA, ie ted “e
4 4 Faso 8
% Cres, AN let SF eg cost Ie
em (2 UG (453
vs Cav4 % ex,7 slera he
ra Added hg 8
S Rey ese Iv Greme San # [( 6 2
fcledolt LA hae brvene (Aeved-e
Satin of abo Ff (4 (ee ey Ke

oN Yf

— AN

ea Cie AA COAC loa e4y
Case 2:19-cv-00228 Document1 Filed on 08/05/19 in TXSD_ Page 7 of 63
“Wh mane ores INMATE GRIEVANCE/QUEJA DE PRESO

 

 

 

!
é

 

 

 

 

 

 

 

 

INSTRUCTIONS PLEASE FILL OUT ONLY THE UNSHADED BOXES IN PART 1, AND GIVE THE COMPLETED FORM
TO A CORRECTIONS OFFICER. WRITE OR PRINT CLEARLY. PRESSING HARD SO ALL COPIES CAN BE READ.
INSTRUCCIONES FAVOR DE COMPLETAR SOLO LAS CAJAS QUE NO SON OBSCURAS EN LA PARTE NO 1. DAR ESTA FORMA
COMPLETA A UN CARCELERO. ESCRIBA CLARAMENTE. IMPRIMIENDO CON FUERZA PARA QUE TODAS COPIAS SEAN LEGIBLES.
YOUR NAME: LAST, FIRST/SU NOMBRE: APELLIDO PATERNAL, NOMBRE TODAY'S DATE/FECHA DE HOY YOUR CELL/SE CELDA:
' . : ; .
: . £ ok coe ej ! P . id
pe Cae \ itses y blo - to 4 iP ee id
- VISITS INMATE PROGRAMS MEDICAL APPEAL GRIEVANCE
PLEASE CHECK THE SUBJECTS thy O
POU ARE WRITING ABOUT VISITAS PROGRAMAS PARA PRESOS SERVICIOS DE SALUD
MAIL [_] REtIGious service WORK RELEASE FURLOUGH [_] ABPEAL HEARING
CORREO SERVICIOS RELIGIOSOS LIBERTAD CONDICIONAL O PARA TRABAJO
HANDLING OF PROPERTY COUNSELING SERVICES CO INMATE CLASSIFICATION Sov
FAVOR DE MARCAR LOS TEMAS CUSTODIA DE PROPIEDAD SERVICIOS DE CONSEJO SIFICAGION DE PRESOS. OTRO
DE LOS CUALES ESCRIBE FOOD SERVICE 0 LIBRARY STAFF TREATMENT OF INMATES
ALIMENTACION : RATAMIENTO DE PRESOS POR CARCELEROS
HAVE YOU TRIED TO SOLVE THIS PROBLEM BY SPEAKING tyes “ ion HOW DID YOU TRY TO SOLVE IT?/COMO TRATO RESOLVERLO?
WITH A CORRECTIONS OFFICER OR SUPERVISOR? SI f Oz ali os
‘ lew ty a Ms ¢ Gy . Sam of Pea a cE
HA TRATADO DE RESOLVER EL PROBLEMA HABLANDO CON a NO T € C A oS ‘5 ‘ * .
UN CARCELERO O EL ENCARGADO? ? f Aa” dae ~S4 . Yad elemdc rw? ie {
Ars Samed § fe

 

PLEASE DESCRIBE THE PROBLEM(SWFAVOR DE DESCRIBIR LOS PROBLEMAS

“TAS fee Cay f gp He ta ler. $¢°A dP ie rt 4 Cw. fol. “HIS ea
- —F

icdnte§ 4 eter dr: * ben, tn tie Ale ee. CHa bari th fps sin 5. me sian

Ae pea? of dea te of Mei cat A tn Os fn set 9 4

bdet EAN Ry Hens | A OAS viet an ew mL FA {lege A Ke hs
Ane Ase _& 6 or. tence Oey called mea \ ar _w: thea ecbinn shen chee ments.

Pcnecx THIS BOX IF YOU ARE CONTINUING ON ANOTHER PAGF/MARQUE LA CAJA SI CONTINUA EN OTRA PAGINA

 

PLEASE SIGN HERE/FAVOR DE FIRMAR youl GRIEVANCE OFFICER: DATE/FEGHA TIME/HORA

X Whe ca. edt pth iiiftettiri wli- ELE Lie
: YOUR GRIEVANCE HAS BEEN RECEIVED, AND WILL BE INVESTIGATED BY THE Cobeante OFFICER. YOU WiLL
> RECEIVE A REPLY WITHIN 15 DAYS.

SU QUEJA HA SIDO RECIBIDA, Y SERA INVESTIGADA POR EL ADMINISTRADOR DE QUEJAS. USTED
RECIBIRA UNA RESPUESTA DENTRO DE 15 DIAS.

 

 

 

 

 

 

INSTRUCTIONS PART 2 IS ONLY FILLED OUT BY THE GRIEVANCE OFFICER
INSTRUCCIONES PARTE 2 SE COMPLETA SOLO POR EL ADMINISTRADOR DE QUEJAS

 

 

GRIEVANCE RESOLUTION/RESOLUGION DE QUEUA:

 

 

 

 

 

 

oO CHECK THIS BOX IF YOU ARE CONTINUING ON ANOTHER PAGE/MARQUE LA CAJA SI CONTINUA EN OTRA PAGINA

 

GRIEVANCE OFFICER/ADMINISTRADOR DE QUEJAS: DATE/FECHA

 

 

 

iF YOU FEEL THAT THIS GRIEVANCE RESOLUTION IS NOT ACCEPTABLE, YOU MAY APPEAL IT TO THE COMMANDER OF AD-

MINISTRATION AND SUPPORT SERVICES OR DESIGNEE. YOUR APPEAL MUST FULLY DESCRIBE WHY YOU THINK THE

GRIEVANCE OFFICER RESOLUTION WAS NOT ACCEPTABLE. THE DECISION MADE BY THE COMMANDER OF ADMINISTRATION
> AND SUPPORT SERVICES OR DESIGNEE iS FINAL IT CANNOT BE APPEALED.

S| USTED NO ACEPTA ESTA RESOLUCION DE QUEJA, PUEDE APELARLA AL GERENTE DE ADMINISTRACION Y SERVICIOS DE
APOYO. SU APELACION DEBE DESCRIBIR COMPLETAMENTE LAS RAZONES PORQUE NO PUDO ACEPTAR LA RESOLUCION DEL

ADMINISTRADOR DE QUEJAS. LA DECISION DEL GERENTE DE ADMINISTRACION Y SERVICIOS DE APOYO ES FINAL. NO PUEDE
SER APELADA.

 

 

DISTRIBUTION OF THIS FORM WHITE: RECORDS PINK: INMATE
YELLOW: GRIEVANCE OFFICER GOLD: SHERIFF

 

 

 

 

 

 

Lae
(\)

ay

Pe

he ZRYYQOZ 0 Deaypery 1Fileedeo Grrmninrerettoras HEP? S-

Time Live ef Cres
CRIfvVAWCcE PROCEDURE

\, os -(4 -(4 ) b+ step cf Grice nce precdert

 

SOS Me

2, 09 AS-14 ) Ansuce Fren Doty Sat Meered
3, of-Al-lq) and reply back Pun Dob Sy 4
: thot S dL! Frereyt ton tk Rest reply ,

A o5~|f ~i9) And step ot brvence Pre cedure
tHe, dx & peblen SHIM net resleed ne

1S S@ata Seat fe Shope LA.

8. 09/2o/ 2014) Ansuer Frm Aad step brrene

7 Prog adere tha Shi Ft L+,

Gi 65/91/14) Bad reply Fron Sheet b+

bt ich was Ui Pent Fan Bust rey 14 th

-— Secead ote cP He gn'evnd procedure

4 05-36 44) Th. step ef Yrvenne eee bork
tetera ond sert fe He Gptwd, due te He
Prec steps ot gr een preceden y7 ~zhbler Cm
L3se@ SAM hed resol ved:

: §: 6 S~20-(9D (Ree, est Fey write, fo mvs, Liber
. Greece CR Rr asking fe hate Sere Cees Made

[e2.| (per werk. As of 6-6-4 stl]

ef My
te raph Ten aren ce CPL cer

05-2114) STA ty & gah CBREA| ov ence

RAN 2 Key vest wus SAT te Medical ad per

bacty \d by Gt Comer oF Ricy Ws, UUs eq «

7 lO. 0S ~A4 9°) Reply Sy Med cal rece red dee
_ fo 95 Ky acy Fer grime rns thick they stil/
tuM net Give te Mea

NN f/ihb BA %,.. be of
 

 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 9 of 63°"

@

1

 

IL. 05-35 Bol) Vie employees Fron

 

 

 

(ete | Path Ca pre te 52+ Pre seat fe say
Ae my medratta Ss net allewed and no the y

 

 

cds ae Se that Set of ed ccahiene
IOS ~ Q4~19) Crieuance CRP ioe Carma te tel he

 

te pw J I Ss ted en Fc orrime Gc. Met

 

| that of lant Say ui tether’ her Le A _ lee, \

 

_\ @ \3¢ ~ Qe AAD Rog rest Seat tes Rtg Sark 5
Rs olewiaray 25. lilo beharitey with her

 

 

 

Agar) Cnd start fe access 10 of lying bert

 

oR

 

yecewds a :

 

 

 

 

 

 

 

ACUuSaksas oF Me ly LAs aS As of |
6-¢- ZAG atl na _pep ly Frean_desty + t

 

 

 

 

(12) (4. 06 - “| DAA) Rorest Seatt eyieveqic

 

eter Lee \beatg See yae Het po hcg se

 

 

____FS-_ lee, ia ot OL. i
, ()) (S. G~4 BIG ) Woh alt thie Crctence

 

 

 

P re dca Stas Fly completed, askin Orcerore

 

of Cicer Ys. (Wilsea eno _las + uA t cs res
Revie os IRL Ye Gr ence Sot é

 

 

| 3 V (6. 6-4 ~gQA 4D Repsert sent ba Commrssarg

 

 

 

 

past C pasatho Vamate fegel Head
Ree SS « _

 

 

 

 

6 I feeb Dol AD Thymes Trek Sead

(eawde _ (Veer ved :

 

[s. 6 (or G- 0 -dal4_) Reguest seat fo ShPt Le pesaedvh

CS

 

2
wad

 

 

 

(Mrs, Wileen en yiay My Orie vince CR rm Her call

 

mea lar, ater t ANS her whore pet Seenntts, Bnd ster

Aehycd
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 10 of 63

| —— |
e TINée Live &¢ Gers
6REVANCE PROCEDURE

- 9. 6 -0F -19 ) Lad Cesppr e Made cof lee, eul Ver baie
ea a tran fet CPR reer pnaned (“4redes {i te
. Orvemee CRYrx tok preyrrn:
“ 26. 6- 14) 1th eee Greene [Pecedue
. (Reg pest Seat do onger PR ow Mrs, Wile, £ aee
. GSaln oe Jeecel (Srcepne Fan, thre 4s Ke
Mela tema colle Ried, pepe Pvced_
f-9) - AN. he >1-~19° Realy seat Dadi el Costa )
_ third ofp vA Oreevenge (recediure ard frreblem SAU
net rest red,
Del. 6-F - 2A > [tad bse te Ara nar (Ly ka
La the Dal Fe legal fer works cop. 5 whic b cy
Grins FRA Jeb L have reerest AA hkyu | {Ye
ee ne feperx- Tek ees oF pises a, d, 56 T-2
. 2%, 6- &- DAG) th Step CK Criemee [receduye
~ 7 Gb mitted ft tk Orreeane OtRey Mrs Wiser.
7 @ ft 6-\ “aA q) SPP bri eesrer denpod FP nerserall
fa ath atts by gr teme AR cer Mes lentigo
(i 95 (6-27-I4 ) Rat 4 ryest Reh meld Re
Sf Devermer th [16% pdt
(5) NG, Cé-as 1) ~ pen Fem Criovage adprecr stil|
foX PAD, C62 -1) OTF Ve ogee Seacf fe

SO
ub ory a SN yp

    

™~“.
at

W
Ui)

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 11 of 63

 

C6-10 - - Len Aasuac er Ges euraa ce Of) ; _

 

Os:

Probation OF eae “Mery 0 Graal

 

 

 

recexyed

 

C 7-(6-|" 8 Orel Gievana: somm rl

 

 

 

ORFu C2 ef ch; oF Vsch place yt nse ae Sele
oer [em pecertes : |

 

C7-(4 ~l42 4 briereace SoM CY\ Nhees Cony

 

 

Cort Fresearla- L Le Wissen 4 fot} Feensfer Cr

 

He (+ esas ech nd Meled 46 Chik

 

 

 

 

 

 

Pix iolic a _Canse\ va_Alstiay WK x
3). CPAR-AY) - Called. Rosas Lee e LA Hema a freSerces
ae fates dont (A PES ASA. te how bealy fy AY
| T y
| coannkdach : :
| : Jor Wor tsitecs ae Cevnce pre Cd 0

 

 

Sak Uh

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
|

ae et OE

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 12 of 63

 

 

 

 

 

 

 

 

 

 

GRIEVANCE NQ./NO. DE QUEJA \
Wie 3 INMATE GRIEVANCE/QUEJA DE PRESO o>
INSTRUCTIONS PLEASE FILL OUT ONLY THE UNSHADED BOXES IN PART 1, AND GIVE THE COMPLETED FORM
TO A CORRECTIONS OFFICER. WRITE OR PRINT CLEARLY. PRESSING HARD SO ALL COPIES CAN BE READ.
INSTRUCCIONES FAVOR DE COMPLETAR SOLO LAS CAJAS QUE NO SON OBSCURAS EN LA PARTE NO 1. DAR ESTA FORMA
COMPLETA A UN CARCELERO.ESCRIBA CLARAMENTE. IMPRIMIENDO CON FUERZA PARA QUE TODAS COPIAS SEAN LEGIBLES.
YOUR NAME: LAST, FIRST/SU NOMBRE: APELLIDO PATERNAL, NOMBRE TODAY’S DATE/FECHA DE HOY YOUR CELL/SE CELDA:
. * on,
Leus, btesory 6-(a-ad4 [Pe 4
VISITS INMATE PROGRAM: MEDICAL APPEAL GRIEVANCE
TOO A WANG ABOUT 8 VISITAS PROGRAMAS PARA PRESOS SERVICIOS DE SALUD O
MAIL RELIGIOUS SERVICE WORK RELEASE FURLOUGH , CO APPEAL HEARING
CORREO SERVICIOS RELIGIOSOS LIBERTAD CONDICIONAL O PARA TRABAJO
HANDLING OF PROPERTY COUNSELING SERVICES Cc INJAATE CLASSIFICATION fos
FAVOR DE MARCAR LOS TEMAS CUSTODIA DE PROPIEDAD SERVICIOS DE CONSEJO Clan OE PRESOS. OTRO
DE LOS CUALES ESCRIBE FOOD SERVICE LIBRARY STAFF TREATMENT OF INMATES
ALIMENTACION O TRATAMIENTO DE PRESOS POR CARCELEROS
HAVE YOU TRIED TO SOLVE THIS PROBLEM BY SPEAKING (has HOW DID YOU TRY TO SOLVE IT?/(COMO TRATO RESOLVERLO?
WITH A CORRECTIONS OFFICER OR SUPERVISOR? (> .
L77 fo lowe. ‘5 tamarte Gr. emi Preced re
HA TRATADO DE RESOLVER EL PROBLEMA HABLANDO CON 0 NO . . "
UN CARCELERO O EL ENCARGADO? LA Texas CoV SEAN “Sa, \ “estres a ie y 2

 

 

Act becuse of dente of Medaka toasts frclsed 13.9

PLEASE DESCRIBE THE PROBLEM(SVFAVOR DE DESCRIBIR LOS PROBLEMAS

This Geiteny 12 hea A Ler Aten det te pti Coed f XW1S be. ay
Uicladed iA actecten? nts to din ec den$ Leth Pussab:l de os

  

and ben A Sad Medical Re oaks
And Ase trae Office called moa Vac ueithud belt peapee cecmmetS

Perec THIS BOX IF YOU ARE CONTINUING ON ANOTHER PAGE/MARQUE LA CAJA SI CONTINUA EN OTRA PAGINA

 

 

 

 

 

 

x" SIGN HERE/FAVOA DE pe GRIEVANCE OFFICER: “| DATEVFECHA TIMEMORA
ithe : 2

YOUR-GRIEVANCE HAS BEEN RECEIVED, AND WILL BE INVESTIGATED BY THE GRIEVANCE OFFICER. YOU WILL
RECEIVE A REPLY WITHIN 15 DAYS.

SU QUEJA HA SIDO RECIBIDA, Y SERA INVESTIGADA POR EL ADMINISTRADOR DE QUEJAS. USTED
RECIBIRA UNA RESPUESTA DENTRO DE 15 DIAS.

 

 

 

3 INSTRUCTIONS PART 2 1S ONLY FILLED OUT BY THE GRIEVANCE OFFICER
INSTRUCCIONES PARTE 2 SE COMPLETA SOLO POR EL ADMINISTRADOR DE QUEJAS

 

 

GRIEVANCE RESOLUTION/RESOLUCION DE QUEJA:

 

 

 

 

 

 

 

O CHECK THIS BOXIF YOU ARE CONTINUING ON ANOTHER PAGE/MARQUE LA. CAJA SI CONTINUA EN OTRA PAGINA

 

GRIEVANCE OFFICER/ADMINISTRADOR DE QUEJAS: DATE/JFECHA

 

 

 

IF YOU FEEL THAT THIS GRIEVANCE RESOLUTION IS NOT ACCEPTABLE, YOU MAY APPEAL IT TO THE COMMANDER OF AD-
MINISTRATION AND SUPPORT SERVICES OR DESIGNEE. YOUR APPEAL MUST FULLY DESCRIBE WHY YOU THINK THE
GRIEVANCE OFFICER RESOLUTION WAS NOT ACCEPTABLE. THE DECISION MADE BY THE COMMANDER OF ADMINISTRATION
> AND SUPPORT SERVICES OR DESIGNEE IS FINAL IT CANNOT BE APPEALED. ,
SI USTED NO ACEPTA ESTA RESOLUCION DE QUEJA, PUEDE APELARLA AL GERENTE DE ADMINISTRACION Y SERVICIOS DE
APOYO. SU APELACION DEBE DESCRIBIR COMPLETAMENTE LAS RAZONES PORQUE NO PUDO ACEPTAR LA RESOLUCION DEL
AOMINISTRADOR DE QUEJAS. LA DECISION DEL GERENTE DE ADMINISTRACION Y SERVICIOS DE APOYO ES FINAL. NO PUEDE
SER APELADA.

DISTRIBUTION OF THIS FORM WHITE: RECORDS PINK: INMATE
YELLOW: GRIEVANCE OFFICER GOLD: SHERIFF

 

 

 

 

 
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 13 of (\)
6, : he - Lo / ‘
hevance CK lancet ica,

7 Th reser why, ng Cr Kus feds has been

L Liclated ice th ~~. L Men cons Lew th _Rissabjl Les Ae
a ry me decatien LAs dovied 4. pte tivice end
JO ea bas they ‘dA Ac| 7 out ct tbe L4fyvh

o dotiuy courts Hacer le “Dede be TA illiane vled
me yAwm petat + Stand tral , ih hats ny <4 (per
7 (yeh. Ciralrrtin cad thoy thet ‘ dy Sep) fen ber

- rl? FT tent fe +e Sein Aytass Stete Psa ta |
cer DASH Fer (rectal heal th tetacat, 4 eered

- hy He sXde, Coll ¢ xt be § Neve 1 len port cA the
UAH called 44479 44 There waSa PHO
. PSxeh Teeth Sv ) Mared Dr, (ae 3S 4 and ey PHD "
Prycheksst mance On Cray ov Grey net sure het of.
LY elles, Le Dasccably Hey colle the Necces (e-aty
tN Gad eck eld Ho | ey ieinted Ye Sev Ke can

. Seyas Medciten kr oy HADW O Ad Ft aa ner Sure
(S$ Tele bi Stal mi Lr-ir§ pet erlleinect te hee hat
MOL Cute art Huet dey ddl Ae: iced reo CA pha The
fate hex ote ar ft (eater, Dr. eg sse S ~Lld fe
we did met tra hk Ld, yy sad Heed my Prectiner.
7 ee) LA wet ofpacted ond thant mi Creu ld fret set
mth j! ref Oy Medes Mean | Hew | fh + reals aA pecan bey-
| iA oy ny hes havels Cewre bok anc bie dodged

. fe Met de last fi. des. S: of Bs ht Y hope brie the, Pl
Mebedein tans Sat ceased by News Coal Jal

vel tn Decem Yor ef AAD A vas beach LA praartect
a)

 

Case 2:19-cv-00228 Document1 Filed on 08/05/19 in TXSD Page 14 of 63

: b ack “by the ety Sal, Cell Stee s Sace Nice 05 NA
al fold the hee fa Wp we Mey .. A) HO pod eels 4 ~plre /
te help dong xt lea5 ree, a te He caly Celderte Tt leit

i Oe bai heuda /| ord biydnaver tA Ly seal.
eal dick 4 Wly vi ate | ade eteatt bea § act ofFeyedd fe:
. He Fllest becuase of fie p al ad lens @ teasye -f\ne
aa aly Syeae, Mat dhe poder Cade 0 - PACES order se The
pete crdecxt easly] health - Meola cad M ives
Net Gobet. “eal tL: hy. ype be | Sect (‘e beck es ‘Lely
MOL va = per yen | “aad hy ebro Fp (PoNC S eLAS

| thoy wl, Cue IL as Sen es | on oh

: jn | tle mMedse. i Lat fee pot on Cdake fe be Mag

- prtedscafe th Fe rh rs J tooth We v sui "i [ees hiervihg

Cn “AY thay Ce (bv, Hey cst See d “Ae at Coan levee

: ey Yel - thos. Ces prothu'y xq CL. hd bs, Tt lisene om StI
Phen ee he os fe le & fect ¥e bole pf Mel stele, iMocta| illness

: TS Chere me Lhd Yew cybore: fh aad mn y MCLE CALC
eked ch ob ev a beh he he get NM, they boat Seed ne
a Lt Le bev loo reel rok g meri Lf

bed Hut be Poy Se, ich he beet) te ‘ Send =e AG len! Mey
Push eine’ a] (art d “Cen. “ Cie digih @ 5K hy Ay Chie ey Med, ‘Cay (

doeter Chie say plidy « % S,

)

fe ceedg Cr cy bey: cy } Mat buy 7 ibe See. ad bone thy of
t bee

A vty me woe,

eA (lea dod 6c a clele, Tre Co
[olte (3 thy vn ant Seal “uel2 RAZ

oe Rescbke “AS it ricki Me} has D> (ve ot fle
{ec t V"\ iy Noch

NOAH cd Vice he, htA op ea
on Shel te Ween “yt: ore
A AS es fheak " ia he., Are ae > by vele 6
ree phey De clea § 2 Vea it le

rs
“9 FAY (A fh hensh brcee
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 15 of 63

, Rey) Fl cal

“iP ge [b, n>, Cd, CL url be Siler: ¢ »eed by +h
. Merse a ner fe bey falceq cle oir Cachan off th.
hone ; pew Shee cA )rse key ae ol bake male abc

cab heyith best L
 Meaeca Cc al Lh Ae Cig st “This inten neha 19 ts<ead fe
_ Rt ale te oer eyes, Te cele frets aa ihe phi %
eeded.™ i Je he l-h “fli at | LWA Said ot S61te the
- og PALL < al hs 5 fu. a aac a le { ra bong beet S14 ArCde 6 “uf
Pecan; ach The the- AL La | treckasa yf fat WAC eded
ae ot 4-5 Gp bea Cand iy of } bok v4 Pd. Ct OM «
i Medios mi redavdy cde oF all Th bas Lek fe Ati
Cerin r yey ’y fe be ay Pre hh reeds, Th have Mel < vx (
Petey Leth 7 fei A tory pore! AAG Loth hole’

\ \ mn ‘
So i sy fe veg; aon Com) ba Fry, | Sra ie
. ( adsl) 1 ard ehe CROs Cet, 1A Dan \ te taro,
eben er me FELOA ans ce hore hen leek ot <P y ad ih
bey SEL deed, of bey ray MOM toae TL enoq tilled
7 fe nt Pee: “crea PFra4 Yell [ aath) Pe Cue “ple CAL45
“ft leg? bedeal ooo “tly eho osteo: iA be 5 nul ‘ they yl he

the, ol Aext de al booted, cy pik ve con. wits Yee fe eet itary tes
eel Sell te ” pat. oe 65 ae weer jeb te Syeees >
fe pa mvks “Hes ttt le Heh sof L/ ck CS lef-

oon 4 Les te ta ay, ‘the “/ rex a CL. ct, the, Seb aad
Soe aya -[he t Ae arts ste ha ~fly feed ih 4 Ceere? ct y ¢ cL ;

\eee coven talked & the Grrteae Offer Mis. Lvl

; aqhet th YEAS coh y she Y rep. ‘Cel oflcf fo cea ‘yf. hee. of
» bey cha “fe « Se cot by bee f r WE Ce { °C 1 { GS Ir el how by lL ,
cad la, i O87 KASH lot pot bre. eed ti 4 rey C cl, “tony Fer abla

“ment

ot t. Id he ao xetly Ay ong be yet veg (ede \cu| [Cov AG
 

Case 2:19-cv-00228 Documenti1 Filed on 08/05/19 in TXSD Page 16 of 63

os all - fle. yet jloekd 2. ~LLe Op eabtice Aad Shp
_ prcerded fe tel| [~ tle “y bees (4 Chet eeery
cad Phat add tok Kacue iy, bcd : bef Mlle ahah.
an LA i So ale bein et me 6d 4 et hicl 4 de, ¥.

i Ih ASV LL? eer ~} ey” the ay . iM ok Ne. 4 hee wt
Deus ‘) an led “aH (; Ge Qe a oy x “| bey Sook L ekury Uf)
er ff ee di, nd te vaca ) x bog. unt bacy bese

im

a wort te Lok ea le cf} A pow (ovr Lean: ule CAL + ie dees
Me } Ree4 MA leg 984 Se me Sle he 4 fi ak
t-te brvecire ee

Hheiay

Mrs, LK \ec4
J ie m7 ber bin th h. F cA cL
.. (sv Chang by The la Tex 5 Cemnond "See _ ul Sf. wader dg
a) .
ASS, 3” Peyarde, ~be ANE al cH

b Sow Se $ oF <7 “ode pr ad. babe l, las yet i | “704

4 have Pellewed | dl ° ty ers i rg Ode CG ported te.

OK chiwe Ak, Ok aA cacles,: oo} SL le ei Sty LN ol ({ (dhe s
pe f'°y “L \ ¥ Cle Ack of LUE AAS fe. I

c peti Necd esSerig
ofS le Seen fe. bet, Ader tend coy + | big

: 14) yparad xz bee @
ot 6 hire SAL Ney a bk be Sheser. "

fire a Wad | cad a
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 17 of

 

 

 

 

 

 

 

 

 

 

 

 

 

( ceed Dbely Writer dit, te ty Gel A
iclate 4 iA Atberta lag th tte Am enicoas SS
Act becuse ob dese of. Ciecbiakiia tiedite Laced 3-9 ——

Arad cise rvbrigae -Oibe called me. he sothak babs pp AccoankE

Wonccx THIS BOX IF YOU ARE CONTINUING ON ANOTHER PAGE/MARQUE LA CAJA Si CONTINUA EN OTRA PAGINA

PLEASE SIGN HE§E/FAVOR DE mp . LL OFFICER: < DATE/FECHA TIME/HORA

YOUR‘GRIEVANCE HAS BEEN RECEIVED, AND WILL BE ALT BY THE GR VANCE OFFICER. YOU WILL
RECEIVE A REPLY WITHIN 15 DAYS.

SU QUEJA HA SIDO RECIBIDA, Y SERA INVESTIGADA POR EL ADMINISTRADOR DE QUEJAS. USTED
RECiBiRA UNA RESPUESTA DENTRO DE 15 DIAS.

 

  
  

 

 

 

 

 

 

 

 

 

 

 

_ f&.| INSTRUCTIONS PART 2 IS ONLY FILLED OUT BY THE GRIEVANCE OFFICER
INSTRUCCIONES PARTE 2 SE COMPLETA SOLO POR E!. ADMINISTRADOR DE QUEJAS :
ait

 

 

GRIEVANCE RESOLUTIONRESOLUCION DE QUEJA:

 

 

 

 

 

O CHECK THIS BOX IF YOU ARE CONTINUING ON ANOTHER PAGE/MARQUE LA CAJA SI CONTINUA EN OTRA PAGINA

 

GRIEVANCE OFFICER/ADMINISTRADOR DE QUEJAS: DATE/FECHA

 

 

 

iF YOU FEEL THAT THIS GRIEVANCE RESOLUTION IS NOT ACCEPTABLE, YOU MAY APPEAL IT TO THE COMMANDER OF AD-
MINISTRATION AND SUPPORT SERVICES OR DESIGNEE. YOUR APPEAL MUST FULLY DESCRIBE WHY YOU THINK THE
GRIEVANCE OFFICER RESOLUTION WAS NOT ACCEPTABLE. THE DECISION MADE BY THE COMMANDER OF ADMINISTRATION
p> AND SUPPORT SERVICES OR DESIGNEE IS FINAL IT CANNOT BE APPEALED.
SI USTED NO ACEPTA ESTA RESOLUCION VE QUEJA, PUET:é APELARLA AL GERENTE DE ADMINISTRACION Y SERVICIOS DE
APOYO. SU APELACION DEBE DESCRIBIR COMPLETAMENTE LAS RAZONES PORQUE NO PUDO ACEPTAR LA RESOLUCION DEL
ADMINISTRADOR DE QUEJAS. LA DECIS!N DEL GERENTE DE ADMINISTRACION Y SERVICIOS DE APOYO ES FINAL. NO PUEDE
SER APELADA. -

DISTRIBUTION OF THIS FORM WHITE: RECORDS PINK: INMATE
YELLOW: GRIEVANCE OFFICER GOLD: SHERIFF

 

 

 

 

 

 

. DEQUEJA. ‘ ‘
Ht INMATE GRIEVANCE/QUEJA DE PRESO 5 .
PLEASE FILL OUT ONLY THE UNSHADED BOXES IN PART 1, AND GIVE THE COMPLETED FORM
. INSTRUCTIONS
TOA CORRECT! IONS OFFICER. WRITE OR PRINT CLEARLY. PRESSING HARD SO ALL COPIES CAN BE READ.
INSTRUCCIONES FAVOR DE COMPLETAR SOLO LAS CAJAS QUE NO SON OBSCURAS EN LA PARTE NO 1. DAR ESTA FORMA
COMPLETA A UN CARCELERO.ESCRIBA CLARAMENTE. IMPRIMIENDO CON FUERZA PARA QUE TODAS COPIAS SEAN LEGIBLES.
YOUR NAME: LAST, FIAST/SU NOMBRE: APELLIDO PATERNAL, NOMBRE : TODAY'S DATE/FECHA DE HOY YOUR CELLISE CELDA:
: Q ||P 4
Lewis, btesory 6-(2 acl | |
visits (INMATE PROGRAMS MEDICAL APPEAL GRIEVANCE
PLEASE CHECK THE SUBJECTS! VISITAS CO PROGRAMAS PARA PRESOS SERVICIOS DE SALUD , C]
: CL] MAIL RELIGIOUS SERVICE WORK RELEASE FURLOUGH C Al EAL HEARING
CORREO SERVICIOS RELIGIOSOS LIBERTAD CONDICIONAL © PARA TRABAJO
‘ : HANDLING OF PROPERTY COUNSELING SERVICES T] INMATE CLASSIFICATION oe
FAVOR DE MARCAR LOS TEMAS CUSTODIA OE PROPIEDAD SERVICIOS DE CONSEJO Warman DE PRESOS. OTRO
DE LOS CUALES ESCRIBE FOOD ul STAFF TREATMENT OF INMATES
OE ; [Ct a TRATAMIENTO DE PRESOS POR CARCELEROS
HAVE YOU TRIED TO SOLVE THIS PROBLEM BY SPEAKING ‘es nN DID YOU TRY TO SOLVE IT?/COMO TRATO RESOLVERLO?
WITH A CORRECTIONS OFFICER OR SUPERVISOR? d fg oy
low BAMA Orvem ce Prcedre
HA TRATADO DE RESOLVER El PROBLEMA HABLANDO CON [} no ) e ce
UN CARCELERO 0 EL ENGARGADO? iA TPexne GMA ISS EN Se “one Re aan 2
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 18 of 63

Reply to Grievance #1163
Gregory Lewis #10124152:

After reviewing all of the statements and medical records from MHID personnel and Well Path medical staff, | have based my
decisions solely on what was presented to me. | have found your claims to be unsubstituted at this time due to you given
adequate medical care. , .

Issue #1; The first issue in your grievance is that you were denied your medication Benadryl and hydroxyzine in December
2017. This said medication was prescribed by SASH for ADHD and insomnia. You are claiming that this is a violation of
Americans with Disabilities Act. , '

Issue #1 Reply: After reviewing all the information received fram our medical department the Medical Director Jodie Wilder
has given an explanation as to why you were not given the medication prescribed from SASH. I find your claim to be
unsubstantiated due to our facility does not treat ADHD or insomnia and you were given adequate medical treatment during
_your stay in our facility.

Response from Jody Wilder:

Medication for ADHD Mr. Lewis is requesting is not formulary for this facility. The medication Mr. Lewis referenced in |
his grievance that was taken from hiin was placed tn property per facility policy. Inmates do not keep medications on their
person. Weill-Path staff do not administer private medications. Mr. Lewis did receive an initial screening interview with
the RN on 03/07/2019-and a health assessment on 3/19/2019. Mr. Lewis denied any medical concerns or conditions. Mr.
Léwis was seen on 4/4/19 for reported lesion. Mr. Lewis received a Behavioral Health evaluation on 5/29/19. Behavioral
staff do not treat ADHD. SASH medical records are part of Mr. Lewis's medical record. Indexed to medical record on

12/18/2017.

When you were seen on May 29, 2019 by our MHID personne! you were informed that the medication you are requesting are
not administered in our facility for ADHD. Our facility does not treat ADHD.

Notes from Medical Evaluation:

Records show that you were diagnosed and treated at SASH for ADHD. Medication that was prescribed to you were Benadry|
and hydroxyzine. "

MHID advised you that the medication that was taken are not allowed to be given other than what the medication is intended for
and that your symptoms are not treated in the jail facility. Upon intake from the state hospital into the jail facility your
medication was placed in your personal property and upon departure your medication was released to you. You stated to the
MHID that you did not understand why you were not able to receive the medication in the jail facility. MHID again informed
you that the medication was not on the formulary and even if you came in with them they cannot be given to you. You stated
that you wanted ewdence and policies showing that the medication was not allowed. You then stated that you did not want any
services from the jail.

"Issue # 2: The second issue stated in your grievance is that you did not like to be treated in a way that makes you seem as a liar.

Issue #2 Reply: On May 24, 2019 I received another request form stating that you had medication taken from you and that
whoever was responding to you had no idea what was going on and that it wasn’t on the right subject. | went to speak with you
and you told me that this incident happened in December 2017. | advised you that according to your request forms you did not
specify when this incident occurred and that we were basing your allegations on your current booking. You stated to me that the
booking ladies took your medication from ycu when you entered the facility in December 2017. | stated that our booking ladies
do not take. distribute, or handle any medication and that you were mistakeii. Then you stated that you were court ordered to
take said medication by SASH and that medical took your medication. I then asked that when you were released did you receive
the medication that was taken from you. You in turn stated yes but that you were denied the medication in the facility. You
became aggressive, so | ended the conversation and advised you that | would set you up to see our Psych doctor and investigate
why you were denied said medication upon entering our facility in December 2017..

“

Officer V. Wilson t
(22 2:19-cv-00228 Document A Filed on 08/05/19 in TXSD Page 19 of 93,5
CT eee IMAC R Fey {- VesSuee i 4 GUA ry > Cord ut

0 |
Protea (eS bya
Ker t (A/ A Cay t {4 > LEAS. te va | UL -n dot be (or vl

OFFICE OF THE CHIEF DISCIPLINARY COUNSEL Deces Gis 4 TK
STATE BAR. OF TEXAS een “| XK

. . GRIEVANCE FORM “PAS C\ rk
ONLINE FILING AVAILABLE AT http://ede.texasbar.com. .

I. GENERAL INFORMATION

Before you fill out this paperwork, there may bea faster way to resolve the issue you
are currently having with an attorney.

If you are considering filing a grievance against a Texas attorney for any of the following
- reasons:

~ You are concerned about the progress of your case.

~ Communication with your attorney is difficult.

~ Your case is over or yout have fired your attorney and you need documents from
your file or your former attorney.

You may want to consider contacting tue Client-Attorney Assistance Program
(CAAP) at 1-800-932-1905). :

CAAP was established by the State Bar of Texas to help people resolve these kinds of *
issues with attorneys quickly, without the filing of a formal grievance.

CAAP can resolve many problems without a grievance being filed’ by providing
‘ information, by suggesting various self-help options for dealing with the situation, or by
contacting the attorney either byt lephone or letter.

Ihave 1 have not _ contacted the Client-Attorney Assistance Program.

If you prefer, you have the option to file your grievance online at
http: //cde,texasbar.com.

‘In order for us to comply with our deadlines, additional information/documentation
that you would like to include as part of your grievance submission must be received
in this office by mail or fax within (10) days after submission of your grievance. This
information will be added t¢ your perding grievance. Information received after
that timeframe will be returned aiid not considered. Thank you for your .
cooperation in this matter. f

* . .
NOTE: Please be sure to fill out each section completely. Do not leave any section

blank. If you do not know the answer to any question, write “I don’t know.” ‘

Ae oTLE y i ep ;
pe ae id. Trl fice oa (Mee @ (ATo &e hate cw Vf CELLOS 4 AS

Uh plerye PAPAS te the ehivesy viLern er
mig AN ret, |
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 20 of 63, -\ —\

SI pH lela asa

I]. INFORMATION ABOUT YGE -- PL rape EP CURRENT
itr

1. TDCIBID # [cid ak i Ms Name: bee eed WMreh as Less

. Immigration #

 

~ Address: Roa a Prog iS Ah

 

 

see

  

 

City: Shy State: [aexcef Zip Code: — J ¥4 7 i
é a 4 . /
2. Employer: LAA ae cure LAvarrleyed

Employer’s Address: 4 Ab ‘

.

 

3

oy
3. . Telephone numbers: Residence: “e- [to “\ 7GN Work: “fares
pe Mors COA

   

Methards ¢ ex
4, — Email: La

5. Drivers License # | ty cl Cay if Date of Birth

6. ' Name,.address, and telephone number of person who can always reach you.

 

 

 

Name Shue, Luly Ln % le Address ion fp “y C hyedod ‘ "Vk Cralo
Telephone hye a4. St - (2 u

 

 

7. Do you understand and write in the English language? Ley I

if no, what is your primary tanguage? _ @ 4... Ls ah
Who helped you prepare «is form? Aavv dnd ys Cu aploled Orb crthy ny My SAT
Will they be available to translate future correspondence durihg this process? AAA

8. AfeyouaJudge? “AC
If yes, please provide Couit, County, City, State: AEE, [eee £. cat 4 ne
| Cer af 9 CW wD ¢ ;
. ; | My Sah Dodievek Cour
Note: Grievances are not accepted against law firms. You must specifically name the

atlorney against whom you are conipiaining. A> separate grievance form must be
completed for each attorney against whom you are complaining.

~~ oy 4 a
1. Attorney. name: bre ANY fy ett j= id re tess “” ig .
\- Seg C a Cy o\ Lenya S
Ho. tk

0319 : ; . BN Be Cores Crd TK AH
SNA VAG a Baird Quid

 

 

tf

IH. INFORMATION ABOUT ATTORNEY

 
  
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 21 of 63

 

State: “| a ‘Zip Code: AE Woh
, ft
2. Telephone number: Work Mh if ilome AL fe Other _4ZrA

3. Have you or a member of your family filed a grievance about this attorney previously?

 

 

Yas "No If “yes”, please state.its approximate date and outcome.

aia!

re

Have you or a member of your family ever filed an appeal with the Board of Disciplinary
Appeals about this attorney?

. Yes No VM ‘ves,” please state its approximate date and outcome.

Nd +
/\/ (x ak qe Fle cys cn
Cay 08 \ Sucstmeorts ot pf he one le\\

4. Please check one of the following: el “ke
/ che OM Ot
This attorney was hired to Role we, FE de tesper ACY ~te a a law.

i % Peo
This attorncy was appointed to represent me. Cc vp dite "eX | (254 halp. 107

 

/ This attorney was hired to represent someone else. AST cha - co
. | P PoE coy PPL Cea \ or we
ee tao th ry
Please give the date the attorney was hired or Ake > Tere ip i 6 \S oe J
“S hy Che rh che vite (We Iyayb ‘LeM

v
Please state what the attorney was hired or appointed to do. (Gee Grv vated oHonty
MTA fd Gy Oirceunacs ae O. (hs CCT hei” KH: ce fre Ras hor
; ~ 4 Ne Cor fed Civil,
Ohare af {4 iS sth DSterccl Cad (A 1 Ley Ceovtkes [* oy x,

/
5. | What was your fee arrang*1ent with the attorney? LN LA

, A - , qh, 2) . “TA es FESS f
Dy Abney O Copal < “ype gi Kil oel bela, et Hon
’ How much did you pay ths attorney? a V. ‘ A Z Crbeleinciy iS ‘

 

 

 

CCeych Syypewnosd VA pc Ks Se £ laa, Gey on ochbine
4 Weil ry,

If you signed a contract and lave a copy, please attach.

Jf you have copies of checks and/or receipts, please attach.

Do not send originals... ‘ é

6. If youdid not hire the atto“ney, what is pur connection with the attorney? Explain briefly
“hy gb de Gotcreenes Cree whey CEI Nie edb

Lees . r , cm ' hog x “ ~ j
Pees te7 cel ot | \ Sock by Obes ¥ che vy A Mewes, ( eae
LHR Ceres Chek XK

ons NS OD Ned de 6
PCL ye Corrs a Adee bn
ack che ne (2 weed | Am « Whe ARS ney
\
IV.

aN . . A> te
7. Are you currently represented by an attorney? avn (Jfei Uo Cl mee pen
' If yes, please provide information about your current attorney: Ce raN Y Curt Pypeantedd
cobelesias ay > [fe het [ee 3 vA phewe LSS ae x: ‘ve why fa La Le \o, 4
8. Do you claim the attorney has an impairment, such as depression or a substance use
disorder? If yes, please g-rovide specifics (your personal observations of the attorney _
such as slurred speech, oor of alcohol, ingestion of alcohol or drugs in your presence +
etc., including the date you observed this, the time of day, and location).
ay. @ jie [ax iG led sc ’
— . _—
. — dua ae Tu
3 ‘ , ‘ . . . . ,
9. Did the attorney ever maks aii, .catements or admissions to you or in your presence that |
‘ would indicate that the at‘orney may be experiencing, an impairment, such as depression
or a substance use disorder? If so, please provide details.
Vader VAc ee .
. ~A AY . 4 — Ryne Whe!
/ INFORMATION ABOUT YOUR GRIEVANCE
1. Where did the activity you are complaniiig about occur?
County: } | ers wy
2. If your grievance is about a lawsuit, answer the following, if known: | r
bh ay i Wb GS wo \ (1
a. Name of court | | Teh (shcce. Coach LOA 7 J wecc§ coy
ryt . 5 . os me . : . "
ocTuortewit Pere tea ACen COS)
c. Case number and date'suit was filed: LEVk » fhe line Gee A Filed 7
* 4 =
d. If you are not a party to this suit, what is your connection with it? Explain briefly.
(Prox oe Secu beh ‘YMAss cca hee ~y has b 62 €2, fx COAAM, Apodk Paper
U9 Cast Cvs. T /
If you have copies of court documents, please attach.
3.» Explain in detail why you think this attorney’ has done something improper or has failed

Casé 2:19-cv-00228 Document 1 -Filed on 08/05/19 in TXSD Page 22 of 63 *(«

 

Coed PP at:

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

- to do something which should have been done. Attach additional sheets of paper if

necessary. . , |
h he. Yow or adddenad) S heey et?
yy be ye. - | . ; _ —
0319 : CN PSE oe ho ryt AD Mock

Cor \. bee @ oy Ce “fo bee raved | bx)

iii .
PT os FRc ete
cat 2h) gv (2922 28 | Roqument A, Fi Filed on P&{05(19 If IXSP., Rade 23 y 63 CoD

“r (od PM. OL a4! i
Y Pee hey. u UL. “ALS GOAN eA \ eens ter
tt
/ , - “meow .
bol + $ RIN GbE ‘
Supporting documents, such as copies of a retainer agreement, proof of payment,
correspondence between you and your attorney, the case name and number if a
specific case is involved, and. copies 6f papers filed in connection with the case, may —
. be useful to our investigation. Do not send originals, as they will not be returned.
Additionally, please do not use staples, post-it notes, or binding.

Include the names, addresses, and telephone number of all persons who know
something about your grievance.

Also, please be advised that a copy of your grievance will be forwarded .to the
‘ attorney named in your grievance.

“Sa Gog. eae c = Dece an) er at), bea Ae
ye acl Jacaapatiad Jor Stead esl cook oP 145th
ANY Cece 4, ca he aber oe de Eig ed
Sua Aatoars ci “Od Hosp spe A ee Metal beagle
(Avil tyes. axl Jods LL, “AS eld Hae
, Oye alty, the be £4 Een “t hho Cry Xe uh
Au ate cet, LAS fe, noo Va Merle ag oe Cp Dept te bx
Geta “bh ~Tedea Ceelh tle Stetel Geitger ork SAC A
kd Vue «4 (ie ct tate (aeva ye wl pea site el ef. f_She

v

 

Nd

SMe. wh yl f imate Ov. deal ack oll Pay tear! cde ag e8¢4
. ash als, S mah TY eas A_fen bevel cart pee sear Cue
Dx Qe) bas ay ht. ein Beck ie fer N ise Lets
bes A 4, mh, eh DA Gey’ arm (ep 4 pee ee
ARE donc L ey aN qsle “5 be! ‘Pes SC ce he
Gq Mem Me Feeans ey ee ALi [+t Poems ter Ap

~

Ne hack Cé&< at ? A AAs ee 4 AA SA y MH toh. e h

 

8 /
. he then ANS 6g ee A. tye

Ca An en ve cyN Soper te
Ghyeed ek (Ps Dee

0319

ea “Ss
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TysDehaae 240f63 4

Cons VAetAce cal Exp lanatien \

AF ie (Pre 2c Hold Feenster Sad yes
he hod repent paws pay er bec aly asked ly,
(My ley ae Sr iy Promeuter
: Hott Seensfer lead ach and did net
jie’ & apy te ry lan. ow Od ebic Aerer
Aner The Sob iA ends Ot the oe aw Ce Awe
Meyer Des uy Preaal es SA va Bidyt ct
of LYGth Steed carte Taye Prwsley had
fre dea TT Jat com bch Gun SASH, ke
hed pe dav martct da A+ Pees ter never
Als th Vue yO Sark He jose cy Clepmpatetca
Pe. besos pepectesly AIGA by Oy lees er. Play
adlile at SAS Hh Sect] ardor hid aw He
pepert Sad TE teed ery fps lew, Hoyt eens de ie
ery Rept rape Pin Cords 4 nd held |
jelys DT teas Evedewd eas Shald ned be fet cot
tate Merele + ss Sucka (34 Karol +, i" « . He
jet babe Joe ke the 3 whe aad the
Caer S “Ry 2% bo ea (Select ile Sete
Hegel “peed S28 Eb kas Meredlent.
ten lsu reck fhe Ply Pranihs act SAS an
by Pit oO Payee uf pen oa Py Milas} &.
~ ity cae rN Wyse. che ye lee hos ein nh NG ba
Qaliatin phd be his ac Cducatrr oh
mas (p> dy deawgended ished my reper
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 250f63_ 9 a
: yy

a P Nee

Lit fais fea i” fe, a he all Me clue 5

row la be porn (Grteereah tosh py dead

Pobstan A Wad sled Cr) ons Y egked tlw.
: eF DO war Cyeryry be be cA tS he wd

| Mey Se buabel) Se, 4 pe. Teall a
get ot Arc my Olastrectorn hey é&S iohivh
thew) Any Douay Seat +h haope tl SK

DeF revnd Prbiteda vd ell three coats ape
Conrired eke ; ey, A trad CN Public ree OS
Ub S75 VAL Res Clomie Nerd nok cnrnrred
nd Ach) listed clan wed J eeents. De PR
eas COAL vohe A. “Thay, \" ed she Mog | “y ashes AS
Sheth y ne Aew Hey CrL-e ly any! i heia
Phen Conrersutvat te ger’ / aps Lads on lt

)

; f bere and ry Cas fiey GPR a le heed wt “y) wan
Save hoasel¥ M, bauer tnd ooddyess OY J]
he Says PLM eek GR Sree ail ented te
. Chavagy Vig « b be. CG) Wren “IT lew (k pre PALSY
Lt aa frat ert thy “ey
es “Tv kes oy te borer fo, South ds tind oY
| SRA a PO eg Hoyt ranger t _
2 na Cyaud ACier £ren QS bd hei de a plen

NN to Chayteccsban ey Lispsey ' Cengthys liu dung

| beth wr “| (4 ei 4 ey eS gan ‘
- by TT-gaspasoleteoogate pocuino Rt RiIkY amosiasica merxS1s/ Pade sentra | S.-<
JAayenondy Feel Lee wad yedesel miscencded, net FRY \ ek
Cre boleny (\ecds, do He ad\veswed > “ches Wao ner my Fach Lo

" y, HOW DID YOU LEARN ABOUT THE STATE BAR OF TEXAS’ ATTORNEY
GRIEVANCE PROCESS? |

__ Yellow Pages __ CAAP .
</ Internet __ Attorney je
‘Ne Other __ Website

VI. ATTORNEY-CLIENT PRIVILEGE WAIVER
v
| hereby expressly waive any attorney-client privilege as to the attorney, the subject of this
Grievance, and authorize sch attorney to reveal any information in the professional relationship
to the Office of Chief Disciplinary Counsel of the State Bar of Texas. | understand that it may be
- necessary to act promptly . preserve any legai rights | may have, and that commencement of a
civil action may be requin. i to preserve those rights.

Additionally, I understand that the Office of Chief Disciplinary Counsel may exercise its

discretion and refer this Grievance to the Client-Attorney Assistance Program (CAAP) of the

State Bar of Texas for assistance in resolving, a subject matter of this Grievance. In that regard, |
hereby acknowledge my undeistanding that such discretionary referral does not. constitute the

“commencement of a civil ection and that the State Bar of Texas wil! not commence any civil

“action on my part. fT acknovle tle that it is my responsibility to seek and obtain any necessary
legal advice with respect .3 this matter. I also understand that any information | provide to the
State Bar of Texas may se used to assist me and will remain confidential for purposes of
resolving the issue(s) described above.

| understand that the O'tice of Chief Disciplinary Counsel maintains as confidentiat the
processing of Grievances.

| hereby swear and affirm that I am the person named in Section I], Question | of this form (the
Complainant) and that the information prov:ded in this Grievance is true and correct to the best

of my knowledge.
“ 2m co
Date: )- | Q~ Ded

ne A)
TO ENSURE PROMPT ATTENTION, THE GRIEVANCE SHOULD BE MAILED TO:

 

 

 

Signature: fe
. Z)

THE (FICE OF CHIEF DISCIPLINARY COUNSEL
P.O. Box 13287
Austin, TX 78711

| YY Fax: (512) 427-4169
Co reo {. 3 .

WMG Sedo ON |
. Wey ee RS eh cre YY, \
QW ue) | i \ JENS 8S Cy wry, ALA

MA Mes Se\ Ke i
. ey KROL a . pone
Ae tely ly od b+ \ MAN (cLehs ) Cad POC CAC RH
errs de vs hl “Sesh ey La, ah pr eae _ .
Popeye AG A Meal chumaels rand
=e AOS — _ ae ,) at bh EP ip t op Ay, ek .
0319 MK ped \ TES

i . e ok 1 | Nog “. — aN . 5
hele } “Hey i >) * he \f “ 5 ack Cee. pol | (es A eck ooking

Ac. Nez ' ie ae y . y
yy, EP Ne Ceral peprect dad & :
(aod lesa \ hey D, . ul A \ . . wok ae mA w

+ x , -
sedsonert Ce Ae

.
Case 2:19-cv-00228 Document, adhiled.ap.09/08/19.n, 7xSpAPdob Az of 63

wr “ JAIL DIVISION 6
INMATE COMMUNICATION FORM vice?
x ne ODeVv
DATE: S—(S—[q DO NOT WRITE ON BACK OF THIS FORM

 

 

NOTE: USE THIS FORM FOR ALL REQUESTS FOR INFORMATION OR SERVICES WHILE IN THE NUECES
COUNTY JAIL.

PLEASE CHECK THE SERVICES YOU ARE REQUESTING: L]VISITS/VISTITAS LIMATL/CORREO

 

L]JHANDLING OF PROPERTY/CUSTODIA DE PROPIEDAD LIFOOD SERVICE/ALIMENTACION
[|JINMATE PROGRAMS/PROGRAMAS PARA PRESOS LJRELIGIOUS SERVICES/SERVICIOS RELIGIOSOS
_]LIBRARY/BIBLIOTECA LICOUNSELING SERVICES/SERVICIOS DE CONSEJO | JOTHER/OTRO
LIMEDICAL/SERVICIOS DE SALUD [JINMATE CLASSIFICATION/CLASIFICACION DE PRESOS
L]wo RELEASE/LIBERTAD PARA TRABAJO CIJSTAFF TREATMENT OF INMATES/TRATAMIENDO DE
Le PRESOS POR CARCELEROS

R

TEVANCE OFFICER

GIVE THIS FORM TO THE INMATE LIASION OFFICER

 

INMATE NAME: : Grey lowers poe: ESI Jd sips: [fANIS2 nar {P tery
narrative:  “L. ~eed do 5th. Sosa fecact ey lena meng te Pepoerk

A Prelanrin fe to Saae ot pee Ry stead Oris thre

A mau te Or tea A [pre Lat et of “Pree “ Crane oT Ye Pee

hed pbs te. ten an teey es Jie mascead ect low, cla G wie

as Re peebelin wt ee ae pb oink e et Tex $s:

 

 

 

 

‘" ~
INMATE’S SIGNATURE: oe ae
>) »

THE FOLLOWING SPACE IS PROVICED FOR A REPLY TO YOUR REQUEST:

 

 

 

Ubu can Call Yu probatin olepart mut aot
ase bp hie & Comp ler 4 yl ifn} Spur yier

 

 

 

4
THIS
OFFTCER’S SIGNATURE: {pe

DISTRIBUTION: WHITE-SERVICE DEPT. YELLOW-—RESPONSE PINK-TNMATE

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 28 of 63

 

(mre eres = REGINA EEE am

HUMAN RESOURCES MANAGER

COMMUNITY SUPERVISION &
CORRECTIONS DEPARTMENT

1901 TROJAN DRIVE
CORPUS CHRISTI, TEXAS 78416
361-854-4122 © EXT. 1125

 

E-MAIL: regina. lee@nuecesco.com

 
  

COMMUNITY SUPERVISION AND CORRECTIONS DEPARTMENT

 

William Shull Director
Tom Lavers Deputy Director
Lisa Hernandez Deputy Director

June 12, 2019

To Mr. Gregory Michael Lewis:

Mr. Lewis, thank you for taking the time to bring your concern to our attention here at
Nueces County CSCD. We have made inquiries into your assertion that to resolve your
court related issue our employee Ms. Mary Jo Gamble must seek to go before the court and
change documentation submitted to your attorney and the court. In conducting a review of
the charges you are advising should not show as convictions it appears you appeared in
court with your legal representation and plead true to the violations. The result recorded by
the court was three convictions being placed in your criminal record due to the events which
took place in the court that day.

Sir once a conviction is recorded to your criminal record they only possible way to have
them removed is to have them expunged in a court setting. That is a legal process for
licensed law professionals; we here at probation are not duly authorized to proceed in such
matters of the court. You will need to obtain an attorney and have them determine whether
the charges listed as convictions are possible to expunge, not all convictions are qualifying
convictions for that process.

Mr. Lewis I am unsure 1f your employment situation where Baker Hughes declined to hire
you was a result of your conviction or you’re failing to note there were convictions in your
criminal history on your application. Most employers consider it to be a falsification of your
application to indicate no convictions when you have them. In most instances it is noted on
the application if they find cut at the time or in the future they reserve the right to terminate
employment. It may seem unfair but it is considered even 1f you did not know you should
have known. Now that you know you have them it would be best to list them accurately
because when the background check is completed they will surface.

There are multiple initiatives for second chance employment for those with convictions.
That should make it easier in the future for your employment prospects. In an employment
setting you historically will not need to disclose arrest but they will request conviction
history. You should also not be required to discuss your medical history unless selected.
Nueces County CSCD has addressed your issue with Officer Gamble however; because it is
a personnel matter I cannot disclose the employment action taken.

Thank you again for bringing this to our attention and allowing us to resolve it in the

anner which we can and best wishes in your future endeavors.

 

maT er re a SU SW eo oar SS =

1901 Trojan Drive, Corpus Christi, Texas 78416
Tel: (361) 854-4122 Fax: (361) 854-2467
Gase 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 30 of 63

 

C610 - -(4)3 Ahsuwec Sia Grienaacd CN ; 7

 

 

Frobuten OF Fire Mev Je orale |

 

recexyed

 

C 2-l6-\) Ont “ Grievance. Sen _ Seen

 

 

Ofte Ff chi et vist Scliplince., Coase\. se _ Sale
oar Tem5 pecedterd:

 

C7 (4 ~lA24 Gsaeunce ton Cr\ Yhecs Cony

 

Cont Prostata L LE WU EAA, Hold Feensfer Cr

 

He t+ Poansto- Peak ned Mnailed +o Chef

 

 

3).

Dy yolanecy Krse\_v vA Asta, “TK
€ PAS 1). Colle d. Rosas Leg LA Hema Poserces

 

 

se fabs dont {A PESKASA. t. ho’ bepaly by LA4

Coan hack.

 

2A.

 

4 roc eiLecs ae C: nce f' ed 0
= UL

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 31 of 63

United outs Ours
Souter District oc 1exas
wer
vig ogs

May 4 & 20lt

bres rg i hac Loews nevi AREY Clerk oF Coie
SLO #/jol QUIS2

Ra. Ber 1S24

Corps. Cheshs Teens 740%

Un ted Sfde $ Distriz: 4 lev re
(133 hee$h Shuelye Bld RA QcV
Cornus Chrdtc “(exas 7K!

weld \o ke qo 42 U5,.c. 145)
Hin , OAN CaS trectura $ Sor S: Las ’

nk Nou 5
“y &

Greg bene

 

 
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 32 of 63

Y Pac lides VA jie lec NS Gvietun cw
Jc eus Se teuth Svea] eve fiery
thes deos tet have Seal poly ae oth
(-b- As we CAS L pecevbe = bese k
| um Me cus (.caty Dall | t i \]
prin tely seud fe He Pode eds
Fe be wth otha byel Ger

. 2 N Ly + i) pr ket iS vi l berg yD bbe
ue He ch MP YS ne SEX 7 ling \, L

: hare Nok Peeee a Posen ge PFeN ofa te
| /’ Ay (y AD CAG Ft pecectee re Lic il
(Ane Oya ely Mea \ to Fade ew
retro be placed eo Lh psd of (ant

“3%

> 2 d eee encte- Cin Repet5
Cmad b+ tty Ho te, Sent,
mee Nerr Ane thy GeRre tt hie yeast
tr ht F Se a+ hve “0 leu cunsel acd
thy b Sty nd had Fy a4 bdo, 1 ha Lg
ve AS wl vec, ved of. De

| a He let ot co I —
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 33 of 63

O

te

1
ad

os

‘ lay 4 7 [e-F Id

' ae tees

Gresery Merchae\ Lewis
SIoe lola Ws2

Po. rex. [Sod %

Corny Chroot Ux 7540

On ded Skitis Disbick Cr, fo
[133 Nath Shreltne Pled RN 2eS

rf Corns Christ Taxas DEY

te

STATENE, T OF CLAIM:
PePe vdeuy tA \) pb, HS

Mec hs | [ CS (ry

Mame iy GB reseng

: dude of br-4h 5 I-3(-FA. Th regren Fe
tertog yoo OS & explacr hew ond cher wd chat
: hampered the+ Be helseve My on Riyhts tere

| Lic lated, 1 have Ac tre te Se to vw he re Lk

. Merry bk help rev th the Steticn ond caornct
ioe any divers Fen Peeple phat hate irbeleenaet
a) this S$c4 or set AVY reSale cea x tL hape LE4

i Pileeed a SeccPe Step geodlned rien fracve
ead SAM conn colle Le peper een needed,

N

xc ksed Ca ths explerateen > decemorrk fe pare
Onteme procedure. “Cre | (et, bee S. LA ! ch

: ae (7 , : cas ht thive eharses fF Chstree bean
ef Jotke on Rulibeclia, ad & tho dag sill
 Capnct indestad hew all this r ond. (he

ta tHe (4esh Cort Jude COMI

t+

aAS rAd

MQ provtally uncer) gitar te Stincd tsa \
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 In TXSD_ Page 34 of 63

Oh ceg

 

Se? tA Silom ber onk uy LL al it

 

He Son Antenta SLfe Wespite\ Jer meatal

 

trot wan: DL us hens Frean Penton ber ~ Peten ber

Qo Call while TD vag thet tre deeders

 

one Pe -e Das S55 ths Psy chortle St and

 

Dp. (ray we Grey Prycihaleso + wd - beth ef

 

then had 4,6 v (? (4 (—D 7 A. tod peace CRS

 

Curl Hey called Lhe pail er. veces Coury

 

Da | ans “Specrfirally hl ( “Phan Hat a nbedhe

 

te be on on AHO. odd arier] on ol Lean ted

 

| +. Sort wo on it Neh Flactly © “Corll tdien He

 

tee heeds eal led He dl, LVoes C Cocarly

 

Sea to fd then: absletaly net apc le eal .

 

they hein - Gevae, “te leh p he on pt Sune Hey

 

Krew _ ad 4 Cony back. fo the. Jak Pecncot|

 

on Recher Rel A was beach wae CEN: bed

 

 

bac f +he packs. Calls Since te tee PAD dellrs

 

wore tld no my treat mont wag Unt ted o

%

 

Hey the cA. jas catica Heyy. coe dL. Scke pre

 

fo

 

 

Mi cna TaN bon a Lu, bech

 

 

 

— temreented buck ta eee BA7 $5 be ve 5
. Cr, 54 _tk S Tate Hes ncte\ 4S Soa

 

An on such Le. teen bln tee petscels

 

ne “45 Seen as TL oct he ash tay

 

 

 

 

 

tek Pe mediating Ran re ond was tld

 

- tS yet Allowed fe bebe hoes. a4

 

 

 

 

 

 

 
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 35 of 63
3 “> cf lo

UMS A ALE 4 ee $5 ur TAkee wh ye
Feat gat thre JT asked Jer werds
Ua Secacre Ao uasg net aleced f hac,
did pa + Krew of Ferme \ any 5 -fo ask Lh
Or Fer aye yl Ao Re +e fecesG: I, 1
: Kenny) “ & 4 SS uw CH”
. yee de seme tury LF we dant KraAcun abet! +.
. Ard of Curse tle aee Act Jeng, te fell
: y cue Ge acteally woth al that has haypred
(@ Far tag Medentin has been dearced fierce:
Ver 7a FLL reperh Fre STafe esp. 44 |
CSAS + ) CA Atace, re ore bethkerd
te kay kek at cry Reds or deumerts at all
tht hey bad ato hesatal % Neces GeaNg i\
. had people Makers Medice | dee S364 5 hey
. Lepent Gul. Ped KAcw-, ho and alse Made Medea|
LS mee S dec: 5545 ieithect leobe.d, at “ny Méedoca |
. récerds, Ci the Or us.c Soe Se ( er key bene
| L leP4 Sup Aytense S tite Hosa: | Serr
Rast peared Con Roemarisn Se +h. { Yeah Gerts
Or Presece ter Hol+ Fewmasyer three hove $-
Wrenn, ryeet wus Sat three TS, Crre(f
LNA ney Alf LT stutea aon, Dacle te te
. ovrts ww the LYG4h , Jed, (Urbans Lea
Seace than «RF hos Sequ ff, feapernrg
Sof Un yah Was ) v2 Panales a (( prays
. Pontes had Nia ide 4 cf 7x2 reled pardtelly
(nem pepert ond 5etiry back Per rece
 

Case 2:19-cv-00228 Document1 Filed on 08/05/19 In TXSD_ Page 36 of 63

7 oF Io
a 4

 

_ trebere st at Perra. Losacte\ Wr San And: Ayo

 

 

 

Tia oxy ardlemoy (Z hark bel, had asked

 

te Setter [| + Freemsfey oF he had received

 

Peper Pren_ SLefe - hese fe | an al of hex b, ‘sel

 

 

 

 

| t iS ens er Cuca | di 2 G0. cL Ce. 4 — Fe fay

 

a Hamas Qe ee Peaales on co“ otlecney
here ol: Lt nent fEce. ‘teW AAs re pee t Ce (aA y

 

 

of repack, LE Frees fer dy sted Le
hse ng He (Opert 2 Take Mesa LI) asl ot

 

 

fd a Herey Rh. vw Ala: AS KS 5 er ut
[Aw ids Ale fein 5 Nolen sazk + seo tle beech <

 

| P HS funk plese LA Cart, So Tan |

 

 

AN He + herd 4 2 tray Scr [ts Frente coucds

 

 

Te pieaut LAr t Am Sac.) Me. And +. thes bers

 

Me Ne eno ta Het neck A th LY5Lh has

 

ek, Sera the | (2/ free}. LE je Fi ease pc. copoly
reat if Tran _~ Uh Cat $5_; Deals Dea: rales» 3

 

 

 

and ug atin lle pues ft sat ot

 

Th ed

|
|

 

 

Fea aa a aN er ost Be tll po 2» Sery _
X/. 44 2Ay he fecpasthey cl a

 

 

it heeages@ on Coucks “as kod Sey A he

 

ir<xe\eh re wo 2 604 tl, Fl mo +4

 

 

nu att “AQ Y Ad “TA, 2 rernlesc peli

 

 

IML a had an oadede Serrtance des

 

 

Keot Rx keqe by HIE Fesesfec FR i ,

 

ecards. Cehsa ay LS at DASH, at wA5S

 

vader ver, Phases |4_cbserabien Sen melfeple

 

Pye. h fers a) ond eo Voy \ecorsedd Mods cal.

 

 

 

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 37 of 63

6) Saf lo

: ra FF with Peper Credeatials fe Fl oI
Ales 5 my trectwent 1 was pec. Real,
tld Lb m Spreeva dne oh cape morte | ed ien (
SLAP Seep thet My tepert buds Spee Peal Y
eer the certs ) ond hes ila Laver tary: nd
- Len + thd doy (faa [he vrcew avey know
10F hy technet- Cory flr, M5 pee rely
. fen ¥ Sm tHe cours. 4 Keen Fells (rele
1 be hearse L hee Ne menoy Ys ono wel hela
Me
4 _ Cul Rot Vielotings Ty ay ye
obs paler Yon-| rAeduw, zach od ecomontateca
MAS perprere ly Key $ Fer certs fe make econ
. ye SARAH
(Ds TL feel my pork wes noe L ZEll
ab I £ Leys re dee He duile of medintin
Freya etn Sen5.¢5 fed by Be PHD
7 Med rca\ de key :
o 2. | Ncatcin 115 DObRA & jw Fram D435 H.
aad Neeces Cente Jal tk Tien Prey aid
: had Vo PeaSe4 Co re dtal traiAvas +, de Sa
. ZL Mer con Yissabl Les A oT

ITCPS To Resclee Pablen.
OL have Seance thor leavacd al Arcene fPHmcess
4+ + had ne Kowl eda cP in th frist +
hare Fellened the Vn) er qe dines S (Len te cote.4
. rere oN deni C of Medscatien aL Fee \
ARES us q ridatin of My Ciel Rs h-ts iwoti
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 38 of 63

 

 

 

 

g) | CH lo
He Amercian Dessabilidires Alet a Shee
Starting the Kyi atindines A ~Jtrin 2 Drecedack

 

TD hate es eld Hr deat alte ov

 

Neescors bo” Lhe red Seat jin heb DAS Y a

 

v
banted + OX ct tr ony being _ hed scat vcr

 

 

 

Fr ADH, Mir exaaple 4 ddecel and

 

 

 

athe raed 09-tell Sen SLegoens 34S H
Was alrenty seers te hare rrascrsbed

 

ad phon Ht oreternid +e th cant, Self

 

 

hed te & (=) Senevde rn€ tel 2 nv heck

 

t

ot Gl 1, only onserer St hace hos Stren

 

 

X

 

 

 

Ys Hey deat pesca Coc a le u "y Cn el

4 len G5 lad Cannct 9cle SGPR Joo on Swerc

 

 

 

 

——"helse ta pry mplemert of clad capes

 

a of decomanteN in Fe let —sy neotenic Na Ceaerk 4
ons +h res neace, Le banc early sted

 

 

 

 

—-Melsiple doteerennk times 5 Ke phy tace S
Me Ay. aot uA depred ard ty hen Fen pre Fer

 

 

 

pe ntasery nd tee varestcs och ny IA Y.
Podcea| regeds Bebra pAakurey deccuSia = hoy

 

 

 

een _pr. — suerg ~t dAd ma bse, Sty. “flag
ape a. S

 

 

the Sétedta aad ab, evestoas der ~& chart
his happeantel Vey Ivee() ACOUS SM Ane ef ashes
\

ACTA

 

 

. ps pues’ Sora has thel econ been _asleed J

 

 

 

 

 

 

 

 

 

 

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 39 of 63

@) “Lor AG

| pret tdnt Taw try as te Say: Cr (ng | IS- de[F

+h Beene AP cer Caw to, dur |e te gs qb
oth Svhatn fuice LA Se dey (ther Sho Pye
Coyne 5 be. WAS Mrs. CL scr the Ary ‘even we cf f-wr
fer Ni eeces Cnty D ~). ca | d tit hey Gq erg
. petvied Sacte«| ne th dates of coltatt

cas “nd 2pen t aw) md Sec. ‘Lca|) kid

. Lian Rev dS Fo. wy ee ds
WA Fer Rte rte and TT heme fe Aun. Yoel
thi Samo ya ca le heors [x tev, Came buck
ot dalk fo pre te Leet lewk in say Hers % OY?)
ok Ne rey ke ked vp “> Seas |e reper Cor MN y thers
. she lad Ne Kerley OP ny phes exuph cw hart
The had ber £1d Y rr) ond Ld we bay
ee a m9 lye 5 vn se "Ja Nir th
buss 2 aboot +h medele! 3 sty Seat
AR b, ek va bw. Lh, ern dig | J Ndrek yA,
. 7 or prey, Feeerl, Fer Necenher xl >
Shald shew I bad 4 ad SASH ghecld
Shee it tas Set Cue “Lh ro, And +h ive
' deters F Fer SASH can enticed Hey call d
Pe pwl and pon ch tL loc: Keo LA tle
. News & tn ew \ dl bok Gan ot Py §
AR, abe eke, TL hace a hddey
oF By h hedo deters bavk te aed $ ema yer
. Qa 5-

<A
 

Case 2:19-cv-00228 Document1 Filed on 08/05/19 in TXSD Page 40 of 63

 

 

 

 

6) ; | Sf lo
eewer af Med: ‘eu Iceceeds can A SMe Aloud ens «
Dr Man | | |
on Dr, Pen ke fey

 

3, Sart Con abell

 

ACSe Andie Stele Least!

 

3c Crisis Cert tn on —Apslence

 

 

1 hate heer CON NO Re 6ur} Mes ick id vA S,

 

 

ASL race. Stopy Sth te set pre py. bot

 

Ned, at sy Head backs tec A oth Fewest

 

) ne 2PRet, —L Feel Lhe K-LS altert Na

 

dos & +h conta. Sena Nee Mente |

 

 

 

 

treat mast bra) corded. by Teds L444 one.

 

Fine [NS cork) Back va te Niceces Coun,
_ “a A ue waS one Neck that 1 hee Be tel

 

Sau. Tt norr {Sas eth Hy rvars_|t

 

 

 

af td 3 2dfuny pratiesscenal hel lp Sal,

nesdod aad uss pet able hea pog Se, fee

 

Naser’. Coat ~a3\ ‘leadan ral? un don se

 

 

 

oF yredtea|, ype died’ rs2 Fae. te cota

 

 

wa Yeeacks aa Mediartisr «
Rel FE’.

 

r, OAD bg te ga rel ef UA hoot shes

 

 

 

A nes tl ned appor 2 As a0A)-6 oat hot ¢ Seomedoncy q
teil be able ts S22 exgroi_pranrbia hela» 1 LE

 

 

 

Sheree | OQ speat | bon Hh pak pol hata
rye Phedtea teen ju 3 heed te piccpecl

 

 

Sincliia ena Sceced 0 un LS Gy Oo Key CoA, be

 

—
Xx

 

Sat pr hy} mesditatdace A an alsoNepeas

 

 

 

 

 
‘Case 2:19-cv-00228 Document1 Filed on 08/05/19 in TXSD_ Page 41 of 63

ft peste my US5e4 iecth “Vleeey Canty Seb:

{ef o

aHinvrer«| ack 5 rend

od have pe Fa necas abt, fe set hol
; ith Hos Stet ficw't geta lauy oe
; dee te Feamecal 5 tater Mz lask Surce of
. LA come Las uA Fe bnnny ol 4 Frm YL
1. Yetruces LA San tihrce Fea Chock cf less
. than q locren | reerds$s can be chteced. T haw
alsa saat reerest Fiems fe He fal RE

. lasy SUK Maths Rans Re cnmak Leust
dccuuas hot Seay he =< free 9 eHiry Nc
1 FR>MASE) a heed degemertad.on fh pore

Cae

yh O Aare eeplantin ertvel based

Orrbinty & Toa on, (Pade c toAel “0 of chu
At BR mMech Pract wih evibdexre poss. Ae

_k help with + Satan. Ths S & Peten

. in ths Dealer + v3 tut Se eLery tL he +4 a heee-(
th sotice tet tan bebesr, dey, lel, ” +thg

Cet cf laues

p (r ue Sesh (erat ea

Vy
 

Case 2:19-cv-00228 Document1 Filed on 08/05/19 in TXSD Page 42 of 63

“ ae 6 ig

 

SD VATENMEMT aP CLAT A

 

Anlelids Defin donuts (—%

 

+ | Vcwes (aurcly Sat \

 

tb DN ceces — Cuda “fexas

 

43 Newes Cracks Shact HPL ce

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 43 of 63

DECLARATIOW:
Pt | Ly laaatin
. E very Phony that 0 stated Cr
pig » He ppenr che crete +
S ? My 2€ Py ORery Markee Led jG, Leu)

We «

Tt delve lackey ena

a 2 Aalt of Ayer
crger the Jace co HE Unies Sogo Ter
ME THE that the He Soy (S tree
NA Coyracty.

Exe ted cr RY day of Ay In al

Kf

Ory Lens

 

Suske —f Plant Pe
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 44 of 63

Po. 3 lor Sy

[regen My haw Less
STi sb (td 418g
Cops Chit Th We?

Dnvtes SLches Dobety C+
33 Neth S helo lua wr Qe ¥
Gm Chast) “Tens 7rHtel

TATE MT of CLAEM:
DePdat 2) 4 4S

Ths L on Ler tin ot Shife mend of Cle en
Agelast LePeAdencd bho Niews Cnty ) a4
A Prise veter Ni med LOM Sa ay He \+ Peeters
BS Marg Tee Canbell a Neate fier
[Li+ eo elee ons “M, we bem bel |
we “ ot ef +h IGG er totic} card
at oF Wee Canal ) uwhrh 1 Oe hoe My!
tht ony bbe lvesss ial cote’
' & > SS any SrA anced
tN HS steers fete (lec en
An “Mock x7 IT ins ta ken b Thee
Genty ‘ yal Cr- Vor LO PF at cler45 ‘ Per
cont F Obstuaia of Sisk ov rota deta .
nes (oraty CF fermen shi Hrrects ard Tne
 

 

tb 6

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 45 of 63

Af ¥ e

a Gurt Moti arrest » Dias Ser€o Loe
[they had the lun, Pesca y DD neve hid ny Dk
. TS easy led vaeck Wy. lace theyl.de Slade
WS A Dd ck ce the (4G th dite ceork

by, Hrcunble sky be, CUM deuce Va 8.

treet pec te, San Antenfe.. date _ begat.
Cur. SAS tt feet eas erdered by Faye VU Nienss ce ee eee

© [Dies ot SASH Sem. Spterbir= December. e
lef Betz, Zoho t was. thee Duns fll . .
7 DisncdS..oA8 ALL meditatierys and all. day. fen
. da be haaty Gnas p+ CA & report ct. hs Rad oe

| Pad Seat, ab Hy. cours, Jer He Jre. to SOR i

Beta ee tly hapskl Dashes my

an Sera Gerke told _Wasin hy a Het ee
| Gas. bey Seat bom Cats. - I

Eon ust Ferg bas , WA Sead i+ had wd

a pasthal, Meneses Seas beh. RAO
| medted ine. hole font 2 asn_also. She...

— | ead. nea Lecdeat._ Th Rect shed She 8. @ .

 

- Tel pe SE tas neavikcless fh Gag Stofea. o..

 

 

|
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 46 of 63
Sof S

At net by rey Capt, FT wang

bach eb wee i kt News Coxnf
RNA Nee Bet7. “Gyerl by Mack “7 Al F
a had been r Cort tre fe Hreetiws
Akreddy y AWwy Vv Rbe4 els Keo +
ask ia Diet? Fra wep ry <P ‘he repo
Dum Ss A. The PORE KY, (4. Int Peeasfer
had adwtted & haess the hr Fim
SAS Hy A when asleed law

mee ies ser 4 “py wh Cex as ke
wel Ae rebut 10 | or} I tr
helvere ud A pe Peens dee
popoely uth held He rp Sem 7

An zie Cad alse ty jrdse, + dat RLLA
Hon Het ot vm gy a Oren te
Jed ® Poorgles the S: tA Sede oe pho
| 1464, Dyhit ceurt had any (se, F jut
Can Dua S45 H Hut Gus Cart ard rea,

Healt Foon ser qesPenlly $b He Jody s
nth Rudy te prove fait Zt wes rales

ad slecla er he ep irk Sonat
shuld be Sent ¥ presen, D> ke ww ' “A here \
we¥h Ald th ian Pom re os, ho ’
alaHed hu it, cad be Ved % Hy
Ie md Sd Zonas Kolar cohen My

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 47 of 63

 

4 oF & e
Seid werter oct SHSH specPebly bl re
TD ues na ricl ok ws Was incleded A +N
4 pepete Lh ches net make onse Se
HO Paychietibt ond PSyeheles st whe
art medically Niewed MS tearnes by mato
4 Mevk| coasneS) Ad hart.a Cotann (reseccrse
eee thy reperk of monte| state end perk |
Waeesig Hart LE hetey Keep Fem aertssend lace
1a poseater d kis Cour prenrk| Lialert en | .
Lely Seengle- Sad abark yue- A: Cr® Ga ®@
the axa opposite ae cheb my 3 va pated
cask prycheleisiss MOrsd Boo He pepe. Ne
Neb heart + be q valor mastery wle |
shell be vreacembed 2h troll blga'& |
tape} aadecks He gps Pesackr LE
Tester and had Pele cA aFFice;- Wavy &
eefed, ethan Ha priserce P rhy atbeney
Kole Vola the wu ccort “ppe.vvless pnd
Hd re whe We sec t beget They Ud
| mo with ne lose ¢ re sibel Sn prs oo
Heb my “3 warls & Che het dr EF Dos Lire
Chases yn ONT Ler gel be pe corcevro SD |
tuith "4 dab [eePessven che rye heb !

 
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 48 of 63
SPD

rant cn deFFees pre batcrne & Abe
a as c)} i, CN JF pe bate tect h
Ve Fela tnirztee nh Od Olstabn oP
Surbre cher sS % cpt Uec\d ; ols be prt. <S\
Ganpicr Ss
deferred probe aN nnth re MC " |
NT ade SR ans 4 asked 4 om ~Lheee +409
iA\ sre he A dered en vs/\ we
i ae re en Hoy agreed Uu~
Loe te mede Cn Mee h 5 OA
au he hen eal an MW pete Wey
frost do Dewar Carty im * on Arch
My 0 abaten PR 45 ben\by Vee
CHM A Se Nor Mey f LAS yt wd pres
at F3 Sens va Ca Andean md or Te
Sindest weld nev hie po cle te Fala vy
Crlrcddey, t ogeed ond sess ils Greasy
acts v wh Uj+ Feenser and Mey Je
bre lv eld a a DL Cmpedix 4
Collec Mey Ye bsuble ont 4d ha Wha
ae thar sterteds te \re cad dey
of uy bl Sei 8 ye Cen be cn Ne
we deRed DT did pr sh opie opt
FF nal dy. Lauer 41d m “dp cart a
octeroy Reber! bert Vary ke repled lu . .
werk Ser Free We cceld ry LEA ad AS
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 49 of 63

 

CPE.
5 @
~bhe prblen. Dtaet bth News Cent __.
uebsate 4 kek pny nelle cndadnal poce’dS
leh 2 Rerdy “bees tuhel (4 said eal de.

[. aclb (25 Copeiel led sclfence oo
; PeSered Palitin ns Fla Cone dns _

. eS od 1 2 carts ft “Obg-ticck bn of htkhe

- DeFenes Prebucken with | 2 Feng

_ Cenk mh eaR |

. Ey Sen ee t uo An we ety ee

1a Nae newer Nick La led ond wey
| Slexed eMe TL sed arend ead aro te
| Bead at toe ane ro Felgen ens
fen deeds sak, dd tb hwe dn. DE
hago tld Puwvorty 2 pres She thw
a ae pA. Yecws C caty SAN \ +. ackdyessock —
o. paloleom Bc. wth , ved beable

. a =f phere 4 eb, br tHe hemor aN hy, -

_ te fire pr cell. lias. Mate 4 She. oe
brea Sak CH Leth net be pprclans tt
Held bee, SP oe led “ps hing pet ©!
THI Feeasvke ond hese veld nol ‘eve

 
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 50 of 63

TAG

Botte Ahay bath tolat Hey haze
Popes divs 4 | my apoedy dens
id€ ) tha-mertyt in Le PAS (ere

Nex presered te cont ihn wedly

Shed cada prblen bas pel thressed

When bores h te thes ation & Nel ¢
Were 4 L las ren y ete the
Chccmsr Rete shuts 3 aearts of ©

Streh AN Cher ot ae new ada dete

dove She by d-fRect Tedder <p
a ho Huns A fy hehalP en ther Ct
or 49 ky plese DQ wrcen Clise2a mg fhe
Mees Shey Cr-erg them, n dF “ered / fey
TF wee a desert ous depends LD hace
pS hes af Hy kebsy ht wm my Phens ) ancl
on Arkaos Pabolen Bia “Conle “Menles
CAF Ad Roy thd on defred cad Gubrdted
As iM 6 Nae Hy ebstreetyin BWyS Albee ted
Seren receny KR T+ Grn Pane 4
Chose Hate ot car pe Oey t Mt

Ss 1

) | Cenclesier i.
Every thi Stated MA +h QxAenaten (>
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 51 of 63

SfX¥ ©@
La Lemalle oP Factesl Qpenrns + Clery Phids
DL Wace. stolid CAA log. pees Hesesh Caradon.
. cheemorts elt a4, phew Nee de oN LA

recy Sas he oy a My

Pics, ne eVer pial pe Hel ne ae ‘ns a
F Ped tht bE ha nt Said t thy |
—[SAaten goby erst) Mad a ey- Ded me,
| ashes Hy “ows 9 Neth, sels Lo.
Ia OM hY A bauny er So mi CONV - aly
| agate ick is int ead prt/de
. Pec ens Lhe Soe operably. “says @

 STaksenl & 2 Case’ OB id
| Me, Lida | DePrderts
|Ho NN ceces Canty | Kas Oo
HY Tuvan Ll Feemsebi- SE
belt Fenster .
Prseckc Cn (Ub+h dere cco. Newes cy
wor CWwht TK :
Way, Joa Gonbole |
eel ‘eb OR Fier A » |B h Loh ley

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 52 of 63

Decl 4AR 411t0y;

Pad ol Explanation
os thoy tht 'S sfobd er
[eseo D4 Fhe pon he Corte 3

bess ny sdf 6 Peer Me hee | mn
or @ ro, Llew,s S tre,

at de owe » Urder pony ty of
(POU YAscler +h | Jen-4

Onhed tates af vin +} 4+
th HI Sour) > tive oct Covrec+,

bxcetes Cn AY dey 0 ely LA aol 4

a

Sisnckee OF pled Fe

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 53 of 63

p-“&
ba 4 2

plod cy Cecrth Crchoer
D.. r { | t [eer } mt

each sat 1% 34,9

fx

+

-—

ry thss Corclaey oF both SHrle agtecy s
(OF pear $ baad pact RX flee hae beer dye
de LO Fervent cicn \ Vos S Hud Hay boe 4
bacle fed, tly he, cle A reyhfs ER th
Ul peenccns ath Oss. bh. foes, Ute + Tien 4
Cs th C404 dy aad th Geaad cull eA AS
Cr roont deals with Aeedow ox spec \y ‘

Me tM doy cuss Tk Avot ete.) rey hit
Jiclate 1, CAND AY FN cw ins vale ded
oAd Stukd ws hy ree dive| herders te help
syyerte Ko haed bey ca rcmenes Lisrenedt
ryxh rods Soace Ob ety nny feerng er t.
hal, LL ie ct gveblens Seah ay awiedy
ddr, IN Phe des, dey Aoto, Nuvs
| Sok “ velrcd ek De Meds 5 , ovkley
a eR Fl vetoes We oy the ey Aafia:
Sade He pA\ oocbl mete dagen CUNY)
And there cold be meres The« Aye als eo (Peer dy
cat th Cress é a EN San Atencey TA
aye cqlge He dcel cov A ach Feet C any be A| it x
Thee S cll yey KH komen ad

hitny
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 54 of 63

Th ae. efi thot Lure de\e- eub\y

wh pupesely rrr did age dnot Me
In thor beret by a <r glee ¥ che ‘ Thee
a restate oad Le the [4G eh destiet
Cepek CA Vieees Cony Jk Vlapned TC) lleey.
LL (of Feousfer or 4 a te \-+ Fensfere
Eb a bund beach CLE FI eS decd lack Prey

Sin Akato Shots uc o. SASH
4 he y taal brace ty Chel yy mene shen or
| O00 Sosa * “T hoc ty cK ve nert Fry | He.
| Side Ls 0 rfe\ { thwv wth Seat to Lhe Court, eo
iW sates! by the Feasde Gectel teerttr
hat Ss 4 be pales) i tnd Seat arid
i receyees three {mes toh Conran tin by
Vict Seat by lad ee Gye at pas
lof CAS 4d 4 rey seo leas Cpe Specally te
lose See Ly th wy Va. hs. Sad feor da.
Tras fold & 7 v7 Secs S| werk ack S45
bly ced che ne. | oI viny prota cle e515
ant sbelad tht Dovag wartlendt ¢

We ee CARL VA Ceort worh ary cel
Fane: wkd etn Rebert Vela, preseerten

Af l + Peemeter, Head. [%. chaplain OPRRyec -
ae So Gomlelljat tustan ©

Jed ¢ hes lerged. Weag tory [oapnaleS-

 

 

 

 
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 55 of 63

eve Frew MM UA ter A Ie. L Cen Ss ‘agled
cot, cans pe pesy eth rénechd “te hea

lad 4ActuvAay «of he [taste ty put Ce Mtrsceade F
CcALn, thed seu Vist pre yer Rearwd b ther rer 9
Types com ERE Ce ALG iv “He ier $ all te. the
AY het hove j and Rew rt 4 § all dew k
ime hee neye CH pent ll CUbesses + Ay
deasnesed wath ang pew they preged ca
We beracst cf Ob aad aed We Al + #hoy

dod te “es LI VV Rey beds bens PA ad
(tS Sessa had « Cpe ws Pry AW Heoxey
hack bn (4 tobe led ne here NY Ieyxad
pA DAS dig te Actes Vece tl ey yt “sled
Hid Peeas fer ee | lic Weeeded Ut ad ve
he tty H.\ 4 K

ae a 4c. le xk Shee. kk he’s he 4? Km el dean v “4
“4 yes HY Stee AG Ft woittassed Th celal

He's, ~ AF be hey re peated vA ese wn

dc Seen f Cee t “yy Lew yed§ UM... Reems

weed fu} “HA A copig te P\ (Vy a ley
cae tH curds ye fir eek th, reps yt te,
tk Judy AY 45 Caet aplewd cae by lees
| Le. de\heectel. Kept in reper Pn “ay ALS 4
OY plenregyt yy o£ vt eas lon Periz ye om
tule hate been Sheed a Se lye Pena les

On A

CRAAS fe hey sled both cay 7%
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 56 of 63

 

| Da bee. 2yke. OA
| My fhors 5 t tT . he Su do Were. he ew. Ad. .-
Lo ax. as ked. te, See. +e. vanarta felt Bewcdee
hen Steed un. Fant af oa
; bess ry. wrth: Shae.

; | dreasens a5. iced. Vk thel. Sa OAT.

4

Held £

iy

4h he le ene Asier. rhea. Krew of a.
Le dinweel im arrk ank ‘4s Lh.

pers ter

ype le Oe AOL CYR

Duds. VA: cet.

bealy prot nd as.

> thoeck. iL Scevaty. ANG. Shel net. Ine

ny Un.

The, pot AS... pe t. a ne
. fase. Sasu t
a LAs. otuled 2

Hd Freens foc.

_ podial. decu prior

Ge del (eur ke
hay ver. viele _.

Jupie oly.

| Vis rus (

Phack pepe

52.) “. “aacka Ua.

pubis. ast an. islet an. Shee.

y Al

hel A Ly dere’... cf.

ke}
ld.
do.

oo. Ubon. oA Madd. op. oF
vo Cen ee Id iO decders Coch _ 1% Psy clue. List.

4 -

Yi e cP | lan. Matsces. And | Paycholesot Mog! —

AAA, He pe

dame. of Dea Gry

pose

| ater | Kes alert hu,
_lectder . harden AAA Krom a -
tseacd A Le ately - Sart Fale. shone e ,

a ther acted as a Merde Heal (th SPegle

‘hepecs ott

whe on thiiv.chsenuceé - _
a hed lrcdtdeA A lnclsia_ ot Mente. atlnesse 6. a
. be oS Sch. Melicututas. sae deded. te trek,

Lath | Ae\d.. YS. oAcenl. deere S__
WN | etotey J...

G) lab ot

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 57 of 63

GS iy

Coe: k has ble: gil eiad AN TR act 5
Cr kek Pend site hey cen prartal —
Cy-alerben ca reL “Ty at Ceatleicin }
Ket deemed 5 Reel Gee 1, lee d “4 bee 4
bg meh) State > aad rapersata ted

Ie, “ty a reat | cee ke woth pe See h
IetewAS te shen KY bas Pod de de Seu
Th PGA Wary Fe lo che WAS AD

X Krew dec te vterfel shy Le 2 hed ,
Dae ld nd he abe bk de may Phesy
oe oy fre he te 4 t* tect,
Sddeen + leary plogy. De My deosertuciated
“Ay: wnt, jee. Ste Kase ot ty dess. A. fees
ead bec aL ye ON Plat acted e/\ Pit. (Ayal

Lo Pere vt Cetaty wR Wry cendke tte hee h
Lo 4d €j phe slo bee leteny os th A AR Lat 9
eth Doble, A+ eo Abd. ALi
BS Gas ote Ra as bev: 45 eles meatally

"1 Kr ye cteat fe shud feel HN <i LE sods
OF OUstr dies oF Katie oe WatWie de,
iN Hy, MiG. dtd teay and cece t
he he Frat by Hroable Tye

te Ley wes

fr:

oN
 

Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 58 of 63

CQ nebher. by pe ey fev of actual. tlt

| Ge5 CitpA nn, eed Aa un. . We. thet cel ached . ; |
LEAL 495% A ce si fey hts. clank e teeth > he oe

PFeensteer. ad Head Prsbatin. CPFutcar. Dee

as cohen they Cin. Cate. derr+ anda. eben,

Ly aay lew Spree Pienlly Starved Flat.

Case th IDFae~ll74é nd Ceriunds ley
ltuwld he en DeFerved. Probe din and seold
be pn ben curveerh wth case ch OR [S00 AS 49-€,.

2 RE dt aS ked . Mary. “Se . bev bell ernvted . @ a
hiraes. tclkh Feensdec firesarct theck ohe ee

a GAP Sr-od MW war . un, Cree _ otated GS FMleneed a

_ Case wo [ T Fe — ((7 4 @E capAds.. [= woo.
dase te CR) SoG ASTD-E€

all Cn Cn ret ead: o\\ CLV. Deferred .

oo Prbuedan. We, I . spert edly tld . thee. teens oo
fe be Ve- Fels. 7 CoAbwetiteaS  A9. thek inn Go
_ Said, Z bas basics ((, a Lt Tht tees Beers ote .
. Prope ond. Ge \ dd Aethi . abut wt é =e CO
- Lrg Vaiee.. asked bew. { a p lea 5 that cee eee

asked hy le plea ) 50 LD ter \d Sag hea 2
and. epyential 4 — Pe ber cme. | a tele vA ne @ .

lawyer: wo be tae. gre sent and 54 me

dey SH pemon bee on cert was beby. te bee

 

 

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 59 of 63

+ tvdede ard & bea lo it") ello vs) iL

hact Ke: rhe OF acy Crdrsy adel ot cc hos
tk Js lik bene *y ATA oy —4- ‘lex U busta
FT yas led 4 oho’ eery the. bie t he $
was tlds “the © coher th ba bes hds
Lralelies del. OS “Hs rs ~ CAN)
es vs As Seyi! new OA P., + JD Say don thoes
cap bw 5 deFened oad Ab eted ard ius bed
se aly Lex, ou bey “| rool By Thies % Yfoahin4

WHS WE Ae aad del, eekly g se fe re
tad FT « sy “hed J4 ce rd ater’ Away

hemos cap ad dre 25ers “)e bog Ve Gein be |\
dole by bat Rewer Phesy wd ubat
As Sug ‘) didevt evk AY Axe. lex dh
prot Shea ee dee, ¢ CAA ther Ch teas de
| eq Sd 6 j ew + "ue We Aercte. |
cor Vege 4 uf i 1b ey 4 hy aL fee Tes weedy
als vf meade | eb fee Aiscab; [ pes
Lh. “ yet Le 4 The Ky = hed \re
ents edhe So DL cant yela law yer

te. Lol phy Step t it wd teeth we ix |
repreverbelsd Fan Red ely Hs.
(ee { Lye gbyly fe 3 Abwruy Ly vt, ify

CU -2AS Adee fy V1 Cepre| Gl fey AEA Tray Vv

lista Ver poy d« “Sere LL é AerteA <4 < 4 “AL wgt

Le
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 60 of 63

 

\

penprerely yet Soke agua\ ren neseartut rer

cf my Me Ace

jake A

(fi Cite Ur tsnts hak Meclvey Th
1 Amerteug with discabilitve Aoki cr.
(CALA) 49 weN,) and th chele og
. Ske lent eat S. aH ached . oe, Lk Dri®ven @ oo
| procedae Fenn. (nteliet tet Hus, pases

Hh Was vrieleted ond Hund Ged
| Feeden CH Sn cecM t iL iy che rset ee

Sf alsy. Leas poled Motally Snemyefert
te Had tnel, eth Unese c batyes anh
Wea TS. 4. pers. Ben. dod5 He DA Ayo 2
Piadical pec AS é th bat. carck be My Done. @

 

bend. de re? peg coos ther hvuece9 ce

Seria ®

ard f) Lnpesel - treat legal Ver eel  hecpaonte won|
( dosge bx Lb yss, en. Gots
bent thee as. absoletely Te ue] Ong bedy

. doasneged wena) t Wages fo... Cte
“Nevees Cerr tL, _ Dail also. riclates oo.

ey _ 4 wl pop Het cleals eth LAS. oo

T hose 1S So we Co Kaa to

wid Hee Girts oP Gbsbvaden
oF Sesluc. err faba et « a. One

 

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 61 of 63

~

{ oe Le

eval eos ken) be os Hey pot
Lhese ceade ae Clete etn chalet on
| Ve ans t bhre- pe Oe i Sh > hey
* poeer an y peck ow hace bed co
Gad net bere 4, ibe Aime Shen's 4 d. it
Raw pA San cole the. Tt t Tt had
oe cere ffers % 4€ pees mr the. sb oi
Tae i Aig cash abet thay thot
ee ate € ee hot EBS pth. ‘
| least LD fiever dtd Si an abe 4 oe
[Miver Shea ly body phys ( Zo e294
: fees re fy, Li efty gt fhe ud oe L Aree ant
te md (A s er hegye L aan oy Cole te tey’
| J Chee ae wreck ON oy afer = Hee dey
et Se (= - Sy re heed Ue eh : rarbes ¢
Whee 5 Coe dl 7. ctlsy. AA +h. 5 Ao me fe 7
Pople tedte Kary they cx A 44 “uae
lesth pd cheek Pelates CDAD.
. & Pe )eot we ln) © Lote fed oye rebhes
las pla Wede el cry at A xd te ~~ (|
Sey bud thet one spp ery fen thy

Ky ew they b cin 3 prey aN Ay - Ul <

—_— >

g babyy Sy oY Ls |
| Zoos men cal | i tho Oy wet A ph
ua Chevy td Vleces me oS. ND
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD Page 62 of 63

lo ep (0
[LIL een ster) WMory Se Gamboeil

ure all Saelped 1m dol eat 2 displ vy
cf AAS thet pert duro A Mi scenhost
Crs Shewed (A Mere\ ard op oVhited Ledves f
Ca hich oot come rag melteple oad
AUN CA do pReent eases Ug oy” [xl abbA
ee cilh\ rights va bly isy Sreedon ar |
spe onct A prectcans (uth (D issa od. +.%5
Ack ov © ADA D. Whee his heen
Filsreatiea oF bel enorme het @
Nec, lant hes Su len Wath recerAs to
(pore 7 Lr My reSAS Siem my breve
ey Mle wen ‘Wed, Th ny grerne resyKasE

pes Mypecd Caversertn ura st 4 ola
eae vay besfect cA, Mea (ae beh
Le of ory th ox Tle encase S13 |
“le nny Sys ondiess +45 belbn.

: fe rhe rarhrane Fram Res Wh Lee
Studs Sho pop, Aves ecles Cry Hd, pg
Rook, o-2 al\ toe Ste Vojer bebo lor par &
Se He ins Heck, erg thdy Go “

 

 
Case 2:19-cv-00228 Document 1 Filed on 08/05/19 in TXSD_ Page 63 of 63

DEeclL4k4t ton:
Ror+ > axl ona ter

Eten this, Hed is teked op alleged
by +e pron ho tote i+ bevr> My SelFy
Grease ry WM heo| lewd, ©% Leew.y > tre,

| J coc lare. , UAdev ona y or | Ser
UN th laws of Un, ted Yes cf

Arocrn ht +le Feresevry ys Free and

Cyvcr

Crete cn ay dey ft Sy Vy Aol4

Me

Grey | e114

 

Sispadere of placate FP
